Exhibit 10.1

DEL MAR CORPORATE CENTRE II

OFFICE LEASE

This Office Lease (this "Lease"), dated as of the date set forth in Section 1 of
the Summary of Basic Lease Information (the "Summary"), below, is made by and
between KILROY REALTY, L.P., a Delaware limited partnership ("Landlord"), and
VIKING THERAPEUTICS, INC., a Delaware corporation ("Tenant").

SUMMARY OF BASIC LEASE INFORMATION

TERMS OF LEASE

DESCRIPTION

1.Date:

May 25, 2018.

2.Premises:

(Article 1)

 

2.1Building:

That certain four (4)-story office building (the "Building") located at 12340 El
Camino Real, San Diego, California  92130, which Building  contains 87,774
rentable square feet of space.  

2.2Premises:

7,149 rentable square feet of space located on the second (2nd) floor of the
Building and commonly known as Suite 250, as further depicted on Exhibit A to
this Lease.

2.3Project:

The Building is part of an office project known as "Del Mar Corporate Centre
II," as further set forth in Section 1.1.2 of this Lease.

3.Lease Term

(Article 2):

 

3.1Length of Term:

Approximately three (3) years and three (3) months.  

3.2Lease Commencement Date:

November 1, 2018.

 

 

3.3Lease Expiration Date:

January 31, 2022.

4.Base Rent (Article 3):

 


Period During Lease Term

Annual

Base Rent*

Monthly
Installment
of Base Rent*

Monthly
Rental Rate
per Rentable
Square Foot*

November 1, 2018 – October 31, 2019

$321,705.00

$26,808.75

$3.75

November 1, 2019 – October 31, 2020

$331,356.12

$27,613.01

$3.86**

November 1, 2020 – October 31, 2021

$341,296.80

$28,441.40

$3.98**

 

 

--------------------------------------------------------------------------------

November 1, 2021 – January 31, 2022

N/A

$29,294.64

$4.10**

*The initial Monthly Installment of Base Rent amount was calculated by
multiplying the initial Monthly Rental Rate per Rentable Square Foot amount by
the number of rentable square feet of space in the Premises, and the initial
Annual Base Rent amount was calculated by multiplying the initial Monthly
Installment of Base Rent amount by twelve (12).  In all subsequent Base Rent
payment periods during the Lease Term commencing on November 1, 2019, the
calculation of each Monthly Installment of Base Rent amount reflects an annual
increase of three percent (3%) and each Annual Base Rent amount was calculated
by multiplying the corresponding Monthly Installment of Base Rent amount by
twelve (12).

◊Subject to the terms set forth in Section 3.2 below, the Base Rent attributable
to the three (3) month period commencing on December 1, 2018 and ending on
February 28, 2019 shall be abated.

**The amounts identified in the column entitled "Monthly Rental Rate per
Rentable Square Foot" are rounded amounts and are provided for informational
purposes only.

5.Base Year

(Article 4):

Calendar year 2019; provided, however, electricity is separately metered and
directly paid by Tenant to the applicable utility provider or, at Landlord's
option, to Landlord.  

6.Tenant's Share

(Article 4):

Approximately 8.1448%.  

7.Permitted Use

(Article 5):

Tenant shall use the Premises solely for general office use and uses incidental
thereto (the "Permitted Use"); provided, however, that notwithstanding anything
to the contrary set forth hereinabove, and as more particularly set forth in
this Lease, Tenant shall be responsible for operating and maintaining the
Premises pursuant to, and in no event may Tenant's Permitted Use violate,
(A) Landlord's "Rules and Regulations," as that term is set forth in Section 5.2
of this Lease, (B) all "Applicable Laws," as that term is set forth in
Article 24 of this Lease, (C) all applicable zoning, building codes and the
"CC&Rs," as that term is set forth in Section 5.3 of this Lease, and
(D) first-class office standards in the market in which the Project is located.

8.Security Deposit

(Article 21):

$29,294.64

9.Parking Pass Ratio

(Article 28):

Four (4) unreserved parking passes for every 1,000 rentable square feet of the
Premises (i.e., twenty-eight (28) parking passes) of which up to ten (10) passes
may be used for parking spaces in the uncovered surface parking lot serving the
front of the Building, which passes shall be free of charge for the initial
Lease Term and any extensions thereof, as more particularly set forth in Article
28.

10.Address of Tenant

(Section 29.18):

Viking Therapeutics, Inc.

12340 El Camino Real, Suite 250

San Diego, California  92130

Attention: Brian Lian
Telephone Number: 858-704-4660
E-mail: blian@vikingtherapeutics.com


2

 

--------------------------------------------------------------------------------

11.Address of Landlord

(Section 29.18):

Kilroy Realty Corporation
12200 West Olympic Boulevard
Suite 200
Los Angeles, California  90064
Attention: Legal Department

 

with copies to:

 

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200

Los Angeles, California 90064

Attention: Mr.  John Fucci

 

and

 

Kilroy Realty Corporation

12770 El Camino Real, Suite 250
San Diego, California  92130
Attention:  Mr. Nelson Ackerly

 

and

 

Allen Matkins Leck Gamble Mallory & Natsis LLP

1901 Avenue of the Stars, Suite 1800

Los Angeles, California 90067

Attention:  Anton N. Natsis, Esq.

 

and, for sustainability-related notices only:

 

Kilroy Realty Corporation

12200 West Olympic Boulevard, Suite 200

Los Angeles, California  90064

Attention:  Sara Neff, SVP – Sustainability

12.Brokers

(Section 29.24):

 

Representing Tenant:

JLL

 

 

 

Representing Landlord:

CBRE, Inc.

13.Improvement Allowance:

None.  

ARTICLE 1


3

 

--------------------------------------------------------------------------------



PREMISES, BUILDING, PROJECT, AND COMMON AREAS

1.1Premises, Building, Project and Common Areas.  

1.1.1The Premises.  Landlord hereby leases to Tenant and Tenant hereby leases
from Landlord the premises set forth in Section 2.2 of the Summary (the
"Premises").  The outline of the Premises is set forth in Exhibit A attached
hereto and the Premises has the number of rentable square feet as set forth in
Section 2.2 of the Summary.  The parties hereto agree that the lease of the
Premises is upon and subject to the terms, covenants and conditions (the "TCCs")
herein set forth, and Tenant covenants as a material part of the consideration
for this Lease to keep and perform each and all of such TCCs by it to be kept
and performed and that this Lease is made upon the condition of such
performance.  The parties hereto hereby acknowledge that the purpose of
Exhibit A is to show the approximate location of the Premises in the "Building,"
as that term is defined in Section 1.1.2, below, only, and such Exhibit is not
meant to constitute an agreement, representation or warranty as to the
construction of the Premises, the precise area thereof or the specific location
of the "Common Areas," as that term is defined in Section 1.1.3, below, or the
elements thereof or of the accessways to the Premises or the "Project," as that
term is defined in Section 1.1.2, below.  The parties acknowledge that Tenant is
currently in occupancy of the Premises pursuant to an existing sublease.  Tenant
shall continue to accept the Premises in its existing "as-is" condition and
Landlord shall not be obligated to provide or pay for any improvement work or
services related to the improvement of the Premises.  Tenant also acknowledges
that neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Premises, the Building or the Project or
with respect to the suitability of any of the foregoing for the conduct of
Tenant's business, except as specifically set forth in this Lease.  The
continued possession of the Premises by Tenant shall conclusively establish that
the Premises and the Building were at such time in good and sanitary order,
condition and repair.  

1.1.2The Building and the Project.  The Premises is a part of the building set
forth in Section 2.1 of the Summary (the "Building").  The Building is part of
an office project known as "Del Mar Corporate Centre II." The term "Project," as
used in this Lease, shall mean (i) the Building and the Common Areas, (ii) the
land (which is improved with landscaping, parking facilities and other
improvements) upon which the Building and the Common Areas are located, (iii)
the other office building commonly known as 12390 El Camino Real, which is
located adjacent to the Building, and the land upon which such adjacent office
building is located, and (iv) at Landlord's discretion, any additional real
property, areas, land, buildings or other improvements added thereto.

1.1.3Common Areas.  Tenant shall have the non-exclusive right to use in common
with other tenants in the Project, and subject to the rules and regulations
referred to in Article 5 of this Lease, those portions of the Project which are
provided, from time to time, for use in common by Landlord, Tenant and any other
tenants of the Project (such areas, together with such other portions of the
Project designated by Landlord, in its discretion, including certain areas
designated for the exclusive use of certain tenants, or to be shared by Landlord
and certain tenants, are collectively referred to herein as the "Common
Areas").  The Common Areas shall consist of the "Project Common Areas" and the
"Building Common Areas" (as both of those terms are defined below).  The term
"Project Common Areas," as used in this Lease, shall mean the portion of the
Project designated as such by Landlord.  The term "Building Common Areas," as
used in this Lease, shall mean the portions of the Common Areas located within
the Building designated as such by Landlord.  The manner in which the Common
Areas are maintained and operated shall be at the sole discretion of Landlord
and the use thereof shall be subject to such rules, regulations and restrictions
as Landlord may make from time to time, provided that such rules, regulations
and restrictions do not unreasonably interfere with the rights granted to Tenant
under this Lease and the Permitted Use.  Landlord reserves the right to close
temporarily, make alterations or additions to, or change the location of
elements of the Project and the Common Areas; provided that no such changes
shall be permitted which materially reduce Tenant's rights or access
hereunder.  Except when and where Tenant's right of access is specifically
excluded in this Lease, Tenant shall have the right of access to the Premises,
the Building, and the Project parking facility twenty-four (24) hours per day,
seven (7) days per week during the "Lease Term," as that term is defined in
Article 2, below.

4

 

--------------------------------------------------------------------------------

1.2Stipulation of Rentable Square Feet of Premises and Building.  For purposes
of this Lease, "rentable square feet" and "usable square feet" of the Premises
shall be deemed as set forth in Section 2.2 of the Summary and the rentable
square feet of the Building shall be deemed as set forth in Section 2.1 of the
Summary.    

ARTICLE 2

LEASE TERM; OPTION TERM

2.1Initial Lease Term.  The TCCs and provisions of this Lease shall be effective
as of the date of this Lease.  The term of this Lease (the "Lease Term") shall
be as set forth in Section 3.1 of the Summary, shall commence on the date set
forth in Section 3.2 of the Summary (the "Lease Commencement Date"), and shall
terminate on the date set forth in Section 3.3 of the Summary (the "Lease
Expiration Date") unless this Lease is sooner terminated as hereinafter
provided.  For purposes of this Lease, the term "Lease Year" shall mean each
consecutive twelve (12) calendar month period during the Lease Term; provided,
however, that the first Lease Year shall commence on the Lease Commencement Date
and end on the last day of the month in which the first anniversary of the Lease
Commencement Date occurs (or if the Lease Commencement Date is the first day of
a calendar month, then the first Lease Year shall commence on the Lease
Commencement Date and end on the day immediately preceding the first anniversary
of the Lease Commencement Date), and the second and each succeeding Lease Year
shall commence on the first day of the next calendar month; and further provided
that the last Lease Year shall end on the Lease Expiration Date.  For purposes
of this Lease, the term "Lease Month" shall mean each succeeding calendar month
during the Lease Term; provided that the first Lease Month shall commence on the
Lease Commencement Date and shall end on the last day of the first (1st) full
calendar month of the Lease Term and that the last Lease Month shall expire on
the Lease Expiration Date.  At any time during the Lease Term, Landlord may
deliver to Tenant a notice in the form as set forth in Exhibit C, attached
hereto, as a confirmation only of the information set forth therein, which
Tenant shall execute and return to Landlord within five (5) days of receipt
thereof.

2.2Option Term.

2.2.1Option Right.  Landlord hereby grants the tenant originally named herein
(the "Original Tenant") and its "Permitted Transferee Assignee," as that term is
set forth in Section 14.8 of this Lease, one (1) option to extend the Lease Term
for the entire Premises by a period of three (3) years (the "Option
Term").  Such option shall be exercisable only by "Notice" (as that term is
defined in Section 29.18 of this Lease) delivered by Tenant to Landlord as
provided below, provided that, as of the date of delivery of such Notice,
(i) Tenant is not then in default under this Lease, (ii) Tenant has not been in
default under this Lease (beyond the applicable notice and cure periods) during
the prior Lease Term, and (iii) there has been no material adverse change in
Tenant's financial condition during the prior twenty-four (24)-month
period.  Upon the proper exercise of such option to extend (and provided that,
at Landlord's election, as of the end of the Lease Term, (A) Tenant is not in
default under this Lease, (B) Tenant has not been in default under this Lease
(beyond the applicable notice and cure periods) during the prior Lease Term, and
(C) there has been no material adverse change in Tenant's financial condition
during the prior twenty-four (24)-month period), then the Lease Term, as it
applies to the entire Premises, shall be extended for a period of three (3)
years.  The rights contained in this Section 2.2 shall only be exercised by the
Original Tenant or its Permitted Transferee Assignee (and not any other
assignee, sublessee or other transferee of the Original Tenant's interest in
this Lease) if Original Tenant and/or its Permitted Transferee Assignee is in
occupancy of the entire then-existing Premises.  

2.2.2Option Rent.  The Rent payable by Tenant during the Option Term (the
"Option Rent") shall be equal to the "Market Rent" as set forth below.  For
purposes of this Lease, the term "Market Rent" shall mean rent (including
additional rent, and considering (x) any "base year" or "expense stop"
applicable thereto, as well as (y) the inclusion of any utility expenses as a
part thereof), including all escalations, at which tenants, as of the
commencement of the term are, pursuant to transactions completed within the
twelve (12) months prior to the first day of the Option Term, provided that
timing adjustments shall be made to reflect any changes in the Market Rent
following the date of any particular Comparable Deal up to the date of the
commencement of the Option Term, leasing non-sublease, non-encumbered,
non-synthetic, non-equity, non-expansion space (unless such space was leased
pursuant to a definition of "fair market" comparable to the definition of Market
Rent) comparable in size, location and quality to the Premises for a

5

 

--------------------------------------------------------------------------------

"Comparable Term," as that term is defined in this Section 2.2.2 (the
"Comparable Deals"), which comparable space is located in the "Comparable
Buildings," as that term is defined in this Section 2.2.2, giving appropriate
consideration to the annual rental rates per rentable square foot, the standard
of measurement by which the rentable square footage is measured, the ratio of
rentable square feet to usable square feet, and taking into consideration only,
and granting only, the following concessions (provided that the rent payable in
Comparable Deals in which the terms of such Comparable Deals are determined by
use of a discounted fair market rate formula shall be equitably increased in
order that such Comparable Deals will not reflect a discounted rate): (a) rental
abatement concessions, if any, being granted such tenants in connection with
such comparable spaces; (b) improvements or allowances provided or to be
provided for such comparable space, taking into account the value of the
existing improvements in the Premises, such value to be based upon the age,
quality and layout of the improvements and the extent to which the same could be
utilized by general office users as contrasted with this specific Tenant,
(c) Proposition 13 protection, (d) the type (e.g., surface, covered,
subterranean), amount and applicable charges of parking, and (e) all other
monetary concessions, if any, being granted such tenants in connection with such
comparable space; provided, however, that notwithstanding anything to the
contrary herein, no consideration shall be given to the (I) any period of rental
abatement, if any, granted to tenants in Comparable Deals in connection with the
design, permitting and construction of improvements, or (II) fact that Landlord
is or is not required to pay a real estate brokerage commission in connection
with the applicable term or the fact that the Comparable Deals do or do not
involve the payment of real estate brokerage commissions.  The term "Comparable
Term" shall refer to the length of the lease term, without consideration of
options to extend such term, for the space in question.  In addition, the
determination of the Market Rent shall include a determination as to whether,
and if so to what extent, Tenant must provide Landlord with financial security,
such as a letter of credit or guaranty, for Tenant's rent obligations during any
Option Term.  Such determination shall be made by reviewing the extent of
financial security then generally being imposed in Comparable Deals upon tenants
of comparable financial condition and credit history to the then existing
financial condition and credit history of Tenant (with appropriate adjustments
to account for differences in the then-existing financial condition of Tenant
and such other tenants).  If in determining the Market Rent, Tenant is entitled
to a improvement or comparable allowance for the improvement of the Premises
(the "Option Term Improvement Allowance"), Landlord may, at Landlord's sole
option, elect any or a portion of the following: (A) to grant some or all of the
Option Term Improvement Allowance to Tenant in the form as described above
(i.e., as an improvement allowance), and/or (B) to reduce the rental rate
component of the Market Rent to be an effective rental rate which takes into
consideration that Tenant will not receive the total dollar value of such excess
Option Term Improvement Allowance (in which case the Option Term Improvement
Allowance evidenced in the effective rental rate shall not be granted to
Tenant).  The term "Comparable Buildings" shall mean the Building, and other
first-class institutionally-owned office buildings which are comparable to the
Building in terms of tenant mix, age (based upon the date of completion of
construction or major renovation), quality of construction, level of services
and amenities (including the type (e.g., surface, covered, subterranean) and
amount of parking), size and appearance, and are located in the "Comparable
Area," which is the "Del Mar Area" (defined below) in San Diego.  The "Del Mar
Area" in San Diego shall be the Del Mar Heights submarket.   With respect to the
Option Term, and notwithstanding any provision to the contrary contained herein,
Landlord and Tenant hereby acknowledge and agree that if there are not a
sufficient number of Comparable Deals having a comparable lease term to the
applicable Option Term to determine the Market Rent for a lease of such
duration, then the Market Rent for purposes of Section 2.2.2 shall be equal to
that of Comparable Deals with a term of five (5) years, provided that the
concessions shall be appropriately prorated on a fractional basis to account for
the shorter term of lease.

2.2.3Exercise of Option.  The option contained in this Section 2.2 shall be
exercised by Tenant, if at all, only in the manner set forth in this
Section 2.2.3.  Tenant shall deliver notice (the "Exercise Notice") to Landlord
not more than twelve (12) months nor less than nine (9) months prior to the
expiration of the initial Lease Term, stating that Tenant is exercising its
option.  Concurrently with such Exercise Notice, Tenant shall deliver to
Landlord Tenant's calculation of the Market Rent (the "Tenant's Option Rent
Calculation").  Landlord shall deliver notice (the "Landlord Response Notice")
to Tenant on or before the date which is thirty (30) days after Landlord's
receipt of the Exercise Notice and Tenant's Option Rent Calculation (the
"Landlord Response Date"), stating that (A) Landlord is accepting Tenant's
Option Rent Calculation as the Market Rent, or (B) rejecting Tenant's Option
Rent Calculation and setting forth Landlord's calculation of the Market Rent
(the "Landlord's Option Rent Calculation").  Within ten (10)

6

 

--------------------------------------------------------------------------------

business days of its receipt of the Landlord Response Notice, Tenant may, at its
option, accept the Market Rent contained in the Landlord's Option Rent
Calculation.  If Tenant does not affirmatively accept or Tenant rejects the
Market Rent specified in the Landlord's Option Rent Calculation, the parties
shall follow the procedure set forth in Section 2.2.4 below, and the Market Rent
shall be determined in accordance with the terms of Section 2.2.4 below.

2.2.4Determination of Market Rent.  In the event Tenant objects or is deemed to
have objected to the Market Rent, Landlord and Tenant shall attempt to agree
upon the Market Rent using reasonable good-faith efforts.  If Landlord and
Tenant fail to reach agreement within thirty (30) days following Tenant's
objection or deemed objection to the Landlord's Option Rent Calculation (the
"Outside Agreement Date"), then, within two (2) business days following such
Outside Agreement Date, (x) Landlord may reestablish the Landlord's Option Rent
Calculation by delivering written notice thereof to Tenant, and (y) Tenant may
reestablish the Tenant's Option Rent Calculation by delivering written notice
thereof to Landlord.  If Landlord and Tenant thereafter fail to reach agreement
within seven (7) business days of the Outside Agreement Date, then in connection
with the Option Rent, Landlord's Option Rent Calculation and Tenant's Option
Rent Calculation, each as most recently delivered to the other party pursuant to
the TCCs of this Section 2.2, shall be submitted to the "Neutral Arbitrator," as
that term is defined in Section 2.2.4.1 of this Lease, pursuant to the TCCs of
this Section 2.2.4.  The submittals shall be made concurrently with the
selection of the Neutral Arbitrator pursuant to this Section 2.2.4 and shall be
submitted to arbitration in accordance with Section 2.2.4.1 through 2.2.4.5 of
this Lease, but subject to the conditions, when appropriate, of Section 2.2.3.  

2.2.4.1Landlord and Tenant shall mutually, reasonably appoint one (1) arbitrator
who shall by profession be a real estate broker, appraiser or attorney who shall
have been active over the five (5) year period ending on the date of such
appointment in the leasing (or appraisal, as the case may be) of first-class
institutionally-owned, mid-rise commercial properties in the Comparable Area
(the "Neutral Arbitrator").  The determination of the Neutral Arbitrator shall
be limited solely to the issue of whether Landlord's Option Rent Calculation or
Tenant's Option Rent Calculation, each as submitted to the Neutral Arbitrator
pursuant to Section 2.2.4, above, is the closest to the actual Market Rent as
determined by such Neutral Arbitrator, taking into account the requirements of
Section 2.2.2 of this Lease.  Such Neutral Arbitrator shall be appointed within
fifteen (15) days after the applicable Outside Agreement Date.  Neither the
Landlord or Tenant may, directly or indirectly, consult with the Neutral
Arbitrator prior to, or subsequent to, his or her appearance.  The Neutral
Arbitrator shall be retained via an engagement letter jointly prepared by
Landlord's counsel and Tenant's counsel.

2.2.4.2The Neutral Arbitrator shall, within thirty (30) days of his/her
appointment, reach a decision as to Market Rent and determine whether the
Landlord's Option Rent Calculation or Tenant's Option Rent Calculation, each as
submitted to the Neutral Arbitrator pursuant to Section 2.2.4, above, is closest
to Market Rent as determined by such Neutral Arbitrator and simultaneously
publish a ruling ("Award") indicating whether Landlord's Option Rent Calculation
or Tenant's Option Rent Calculation is closest to the Market Rent as determined
by such Neutral Arbitrator.  Following notification of the Award, the Landlord's
Option Rent Calculation or Tenant's Option Rent Calculation, whichever is
selected by the Neutral Arbitrator as being closest to Market Rent, shall become
the then applicable Option Rent.

2.2.4.3The Award issued by such Neutral Arbitrator shall be binding upon
Landlord and Tenant.

2.2.4.4If Landlord and Tenant fail to appoint the Neutral Arbitrator within
fifteen (15) days after the applicable Outside Agreement Date, either party may
petition the presiding judge of the Superior Court of San Diego County to
appoint such Neutral Arbitrator subject to the criteria in Section 2.2.4.1 of
this Lease, or if he or she refuses to act, either party may petition any judge
having jurisdiction over the parties to appoint such Neutral Arbitrator.

2.2.4.5The cost of arbitration shall be paid by Landlord and Tenant equally.

7

 

--------------------------------------------------------------------------------

ARTICLE 3

BASE RENT

3.1In General.  Tenant shall pay, without prior notice or demand, to Landlord or
Landlord's agent at the management office of the Project, or, at Landlord's
option, at such other place as Landlord may from time to time designate in
writing, by a check for currency which, at the time of payment, is legal tender
for private or public debts in the United States of America, base rent ("Base
Rent") as set forth in Section 4 of the Summary, payable in equal monthly
installments as set forth in Section 4 of the Summary in advance on or before
the first day of each and every calendar month during the Lease Term, without
any setoff or deduction whatsoever.  The Base Rent for the first full month of
the Lease Term shall be paid at the time of Tenant's execution of this
Lease.  If any payment of Rent is for a period which is shorter than one month,
the Rent for any such fractional month shall accrue on a daily basis during such
fractional month and shall total an amount equal to the product of (i) a
fraction, the numerator of which is the number of days in such fractional month
and the denominator of which is the actual number of days occurring in such
calendar month, and (ii) the then-applicable Monthly Installment of Base
Rent.  All other payments or adjustments required to be made under the TCCs of
this Lease that require proration on a time basis shall be prorated on the same
basis.

3.2Base Rent Abatement.  Provided that no event of default is occurring during
the three (3) month period commencing on December 1, 2018 and ending on February
28, 2019 (the "Base Rent Abatement Period"), Tenant shall not be obligated to
pay any Base Rent otherwise attributable to the Premises during such Base Rent
Abatement Period (the "Base Rent Abatement").  Landlord and Tenant acknowledge
that the aggregate amount of the Base Rent Abatement equals $80,426.25 (i.e.,
$26,808.75 per month).  Tenant acknowledges and agrees that during such Base
Rent Abatement Period, such abatement of Base Rent for the Premises shall have
no effect on the calculation of any future increases in Base Rent or Direct
Expenses payable by Tenant pursuant to the terms of this Lease, which increases
shall be calculated without regard to such Base Rent Abatement.  Additionally,
Tenant shall be obligated to pay all "Additional Rent" (as that term is defined
in Section 4.1 of this Lease) during the Base Rent Abatement Period.  Tenant
acknowledges and agrees that the foregoing Base Rent Abatement has been granted
to Tenant as additional consideration for entering into this Lease, and for
agreeing to pay the Base Rent and perform the terms and conditions otherwise
required under this Lease.  If Tenant shall be in default under this Lease and
shall fail to cure such default within the notice and cure period, if any,
permitted for cure pursuant to this Lease, or if this Lease, is terminated for
any reason other than Landlord's breach of this Lease, then the dollar amount of
the unapplied portion of the Base Rent Abatement as of the date of such default
or termination, as the case may be, shall be converted to a credit to be applied
to the Base Rent applicable at the end of the Lease Term and Tenant shall
immediately be obligated to begin paying Base Rent for the Premises in
full.  The foregoing Base Rent Abatement right set forth in this Section 3.2
shall be personal to the Original Tenant and shall only apply to the extent that
the Original Tenant (and not any assignee, or any sublessee or other transferee
of the Original Tenant's interest in this Lease) is the Tenant under this Lease
during such Base Rent Abatement Period.

ARTICLE 4

ADDITIONAL RENT

4.1In General.  In addition to paying the Base Rent specified in Article 3 of
this Lease, Tenant shall pay "Tenant's Share" of the annual "Direct Expenses,"
as those terms are defined in Sections 4.2.6 and 4.2.2, respectively, of this
Lease, which are in excess of the amount of Direct Expenses applicable to the
"Base Year," as that term is defined in Section 4.2.1, below; provided, however,
that in no event shall any decrease in Direct Expenses for any "Expense Year"
(as that term is defined in Section 4.2.3, below) below Direct Expenses for the
Base Year entitle Tenant to any decrease in Base Rent or any credit against sums
due under this Lease.  Such payments by Tenant, together with any and all other
amounts payable by Tenant to Landlord pursuant to the TCCs of this Lease, are
hereinafter collectively referred to as the "Additional Rent," and the Base Rent
and the Additional Rent are herein collectively referred to as "Rent." All
amounts due under this Article 4 as Additional Rent shall be payable for the
same periods and in the same manner as the Base Rent; provided, however, the
parties hereby acknowledge that the first monthly installment of Tenant's Share
of any "Estimated Excess," as that term is set forth in, and pursuant to the
terms and conditions of, Section 4.4.2 of this Lease, shall first be due and
payable for the

8

 

--------------------------------------------------------------------------------

calendar month occurring immediately following the expiration of the Base Year.
Without limitation on other obligations of Tenant which survive the expiration
of the Lease Term, the obligations of Tenant to pay the Additional Rent provided
for in this Article 4 shall survive the expiration of the Lease Term.

4.2Definitions of Key Terms Relating to Additional Rent.  As used in this
Article 4, the following terms shall have the meanings hereinafter set forth:

4.2.1"Base Year" shall mean the period set forth in Section 5 of the Summary.

4.2.2"Direct Expenses" shall mean "Operating Expenses" and "Tax Expenses."

4.2.3"Expense Year" shall mean each calendar year in which any portion of the
Lease Term falls, through and including the calendar year in which the Lease
Term expires, provided that Landlord, upon notice to Tenant, may change the
Expense Year from time to time to any other twelve (12) consecutive month
period, and, in the event of any such change, Tenant's Share of Direct Expenses
shall be equitably adjusted for any Expense Year involved in any such change.

4.2.4"Operating Expenses" shall mean all expenses, costs and amounts of every
kind and nature which Landlord pays or accrues during any Expense Year because
of or in connection with the ownership, management, maintenance, security,
repair, replacement, renovation, restoration or operation of the Building, or
any portion thereof, in accordance with sound real estate management and
accounting practices, consistently applied.  Without limiting the generality of
the foregoing, Operating Expenses shall specifically include any and all of the
following: (i) the cost of supplying all utilities (but excluding the cost of
electricity services consumed in the Premises and the premises of other tenants
of the Building and any other buildings in the Project (since Tenant is
separately paying for the cost of electricity services pursuant to Section 6.1.2
of the Lease)), the cost of operating, repairing, replacing, maintaining,
renovating and restoring the utility, telephone, mechanical, sanitary, storm
drainage, and elevator systems, and the cost of maintenance and service
contracts in connection therewith; (ii) the cost of licenses, certificates,
permits and inspections and the cost of contesting any governmental enactments
which may affect Operating Expenses, and the costs incurred in connection with a
governmentally mandated transportation system management program or similar
program; (iii) the cost of all insurance carried by Landlord in connection with
the Building; (iv) the cost of landscaping, relamping, and all supplies, tools,
equipment and materials used in the operation, repair and maintenance of the
Building, or any portion thereof; (v) costs incurred in connection with the
parking areas servicing the Building; (vi) fees and other costs, including
management fees (provided, however, that in no event shall the management fees
exceed three and one-half percent (3.5%) of Building gross revenues), consulting
fees, legal fees and accounting fees, of all contractors and consultants in
connection with the management, operation, maintenance, replacement, renovation,
repair and restoration of the Building; (vii) payments under any equipment
rental agreements and the fair rental value of any management office space;
(viii) wages, salaries and other compensation and benefits, including taxes
levied thereon, of all persons (other than persons generally considered to be
higher in rank than the position of "Senior Asset Manager") engaged in the
operation, maintenance and security of the Building; (ix) costs under any
instrument pertaining to the sharing of costs by the Building; (x) operation,
repair, maintenance, renovation, replacement and restoration of all systems and
equipment and components thereof of the Building; (xi) the cost of janitorial,
alarm, security and other services, replacement, renovation, restoration and
repair of wall and floor coverings, ceiling tiles and fixtures in common areas,
maintenance, replacement, renovation, repair and restoration of curbs and
walkways, repair to the Building roof (to the extent that such repairs would not
be covered by an industry standard roof warranty available at the time the roof
was installed) and re-roofing of the Building (provided that any re-roofing
costs shall be amortized over the useful life of the replacement roof in
accordance with clause (xiii) below); (xii) amortization of the cost of
acquiring or the rental expense of personal property used in the maintenance,
operation and repair of the Building, or any portion thereof (which amortization
calculation shall include interest at the "Interest Rate," as that term is set
forth in Article 25 of this Lease); (xiii) the cost of capital improvements or
other costs incurred in connection with the Building(A) which are intended to
effect economies in the operation or maintenance of the Building, or any portion
thereof, (B) that are required to comply with present or anticipated
conservation programs, (C) which are replacements or modifications of
nonstructural items located in the Common Areas required to keep the Common
Areas in good order or condition, (D) that are required under any governmental

9

 

--------------------------------------------------------------------------------

law or regulation by a federal, state or local governmental agency, except for
capital repairs, replacements or other improvements to remedy a condition
existing prior to the Lease Commencement Date which an applicable governmental
authority, if it had knowledge of such condition prior to the Lease Commencement
Date, would have then required to be remedied pursuant to then-current
governmental laws or regulations in their form existing as of the Lease
Commencement Date and pursuant to the then-current interpretation of such
governmental laws or regulations by the applicable governmental authority as of
the Lease Commencement Date, (E) which are required in order for the Building,
or any portion thereof, to obtain or maintain a certification under the
U.S.  Green Building Council's Leadership in Energy and Environmental Design
("LEED"), or other applicable certification agency in connection with Landlord's
sustainability practices for the Building (as such sustainability practices are
to be determined by Landlord, in its sole and absolute discretion, from time to
time), or (F) that relate to the safety or security of the Project; provided,
however, that any capital expenditure shall be amortized with interest at the
Interest Rate over the shorter of (X) seven (7) years, (Y) its useful life as
Landlord shall reasonably determine in accordance with sound real estate
management and accounting practices, consistently applied, or (Z) with respect
to those items included under item (A) above, their recovery/payback period as
Landlord shall reasonably determine in accordance with sound real estate
management and accounting practices, consistently applied; (xiv) costs, fees,
charges or assessments imposed by, or resulting from any mandate imposed on
Landlord by, any federal, state or local government for fire and police
protection, trash removal, community services, or other services which do not
constitute "Tax Expenses" as that term is defined in Section 4.2.5, below;
(xv) payments under any easement, license, operating agreement, declaration,
restrictive covenant, or instrument pertaining to the sharing of costs by the
Project and (xvi) costs of any additional services not provided to the Project
as of the Lease Commencement Date but which are thereafter provided by Landlord
in connection with its prudent management of the Project.  Notwithstanding the
foregoing, for purposes of this Lease, Operating Expenses shall not, however,
include:

(a)costs, including marketing costs, legal fees, space planners' fees,
advertising and promotional expenses, and brokerage fees incurred in connection
with the original construction or development, or original or future leasing of
the Project, and costs, including permit, license and inspection costs, incurred
with respect to the installation of improvements made for new tenants initially
occupying space in the Project after the Lease Commencement Date or incurred in
renovating or otherwise improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Project (excluding, however, such
costs relating to any common areas of the Project or parking facilities);

(b)except as set forth in items (xi), (xii), (xiii), and (xiv) above,
depreciation, interest and principal payments on mortgages and other debt costs,
if any, penalties and interest;

(c)costs for which the Landlord is reimbursed by any tenant or occupant of the
Project or by insurance by its carrier or any tenant's carrier or by anyone else
(except to the extent of deductibles), and electric power costs for which any
tenant directly contracts with the local public service company;

(d)any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(e)costs associated with the operation of the business of the partnership or
entity which constitutes the Landlord, as the same are distinguished from the
costs of operation of the Project (which shall specifically include, but not be
limited to, accounting costs associated with the operation of the
Project).  Costs associated with the operation of the business of the
partnership or entity which constitutes the Landlord include costs of
partnership accounting and legal matters, costs of defending any lawsuits with
any mortgagee (except as the actions of the Tenant may be in issue), costs of
selling, syndicating, financing, mortgaging or hypothecating any of the
Landlord's interest in the Project, and costs incurred in connection with any
disputes between Landlord and its employees, between Landlord and Project
management, or between Landlord and other tenants or occupants, and Landlord's
general corporate overhead and general and administrative expenses;

(f)the wages and benefits of any employee who does not devote substantially all
of his or her employed time to the Project unless such wages and benefits are

10

 

--------------------------------------------------------------------------------

prorated to reflect time spent on operating and managing the Project vis-a-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Senior Asset
Manager;

(g)amount paid as ground rental for the Project by the Landlord;

(h)overhead and profit increment paid to the Landlord or to subsidiaries or
affiliates of the Landlord for services in the Project to the extent the same
exceeds the costs of such services rendered by qualified, first-class
unaffiliated third parties on a competitive basis;

(i)any compensation paid to clerks, attendants or other persons in commercial
concessions operated by the Landlord, provided that any compensation paid to any
concierge or parking attendants at the Project shall be includable as an
Operating Expense;

(j)rentals and other related expenses incurred in leasing air conditioning
systems, elevators or other equipment which if purchased the cost of which would
be excluded from Operating Expenses as a capital cost, except equipment not
affixed to the Project which is used in providing janitorial or similar services
and, further excepting from this exclusion such equipment rented or leased to
remedy or ameliorate an emergency condition in the Project ;

(k)all items and services for which Tenant or any other tenant in the Project
reimburses Landlord or which Landlord provides selectively to one or more
tenants (other than Tenant) without reimbursement;

(l)costs, other than those incurred in ordinary maintenance and repair, for
sculpture, paintings, fountains or other objects of art;

(m)any costs expressly excluded from Operating Expenses elsewhere in this Lease;

(n)rent for any office space occupied by Project management personnel to the
extent the size or rental rate of such office space exceeds the size or fair
market rental value of office space occupied by management personnel of the
comparable buildings in the vicinity of the Project, with adjustment where
appropriate for the size of the applicable project;

(o)costs to the extent arising from the gross negligence or willful misconduct
of Landlord or its agents, employees, vendors, contractors, or providers of
materials or services;

(p)costs incurred to comply with laws relating to the removal of hazardous
material or substance (as defined under applicable law) which was in existence
in the Building or on the Project prior to the Lease Commencement Date, and was
of such a nature that a federal, state, local or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material or substance, in the state, and under the conditions that it then
existed in the Building or on the Project, would have then required the removal
of such hazardous material or substance or other remedial or containment action
with respect thereto, but only to the extent those laws were then being actively
enforced by the applicable government authority; and costs incurred to remove,
remedy, contain, or treat hazardous material or substance, which hazardous
material or substance is brought into the Building or onto the Project after the
date hereof by Landlord or any other tenant of the Project and is of such a
nature, at that time, that a federal, state, local or municipal governmental
authority, if it had then had knowledge of the presence of such hazardous
material or substance, in the state, and under the conditions, that it then
exists in the Building or on the Project, would have then required the removal
of such hazardous material or substance or other remedial or containment action
with respect thereto, but only to the extent those laws were then being actively
enforced by the applicable government authority; and

(q)any costs covered by any warranty, rebate, guarantee or service contract
which are actually collected by Landlord (which shall not prohibit Landlord from
passing through the costs of any such warranty, rebate, guarantee or service
contract if otherwise includable in Operating Expenses).

11

 

--------------------------------------------------------------------------------

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would be included in Operating Expenses) to a tenant
who has undertaken to perform such work or service in lieu of the performance
thereof by Landlord, Operating Expenses shall be deemed to be increased by an
amount equal to the additional Operating Expenses which would reasonably have
been incurred during such period by Landlord if it had at its own expense
furnished such work or service to such tenant.  If the Project is not at least
ninety-five percent (95%) occupied during all or a portion of the Base Year or
any Expense Year, Landlord may elect to make an appropriate adjustment to the
components of Operating Expenses for such year to determine the amount of
Operating Expenses that would have been incurred had the Project
been  ninety-five percent (95%) occupied; and the amount so determined shall be
deemed to have been the amount of Operating Expenses for such year.  Operating
Expenses for the Base Year and subsequent Expense Years shall not include
market-wide cost increases (including utility rate increases) due to
extraordinary circumstances, including, but not limited to, Force Majeure,
boycotts, strikes, conservation surcharges, embargoes or shortages, or amortized
costs relating to capital improvements.  In no event shall each of the
components of Direct Expenses for any Expense Year related to utility costs, Tax
Expenses, Project services costs or Project insurance costs be less than each of
the corresponding components of Direct Expenses related to such utility costs,
Tax Expenses, Project services costs and Project insurance costs in the Base
Year. Landlord shall not (i) make a profit by charging items to Operating
Expenses that are otherwise also charged separately to others and (ii) subject
to Landlord's right to adjust the components of Operating Expenses described
above in this paragraph, collect Operating Expenses from Tenant and all other
tenants in the Building in an amount in excess of what Landlord incurs for the
items included in Operating Expenses.

4.2.5Taxes.  

4.2.5.1"Tax Expenses" shall mean all federal, state, county, or local
governmental or municipal taxes, fees, charges or other impositions of every
kind and nature, whether general, special, ordinary or extraordinary,
(including, without limitation, real estate taxes, general and special
assessments, transit taxes, leasehold taxes or taxes based upon the receipt of
rent, including gross receipts or sales taxes applicable to the receipt of rent,
unless required to be paid by Tenant, personal property taxes imposed upon the
fixtures, machinery, equipment, apparatus, systems and equipment, appurtenances,
furniture and other personal property used in connection with the Project, or
any portion thereof), which shall be paid or accrued during any Expense Year
(without regard to any different fiscal year used by such governmental or
municipal authority) because of or in connection with the ownership, leasing and
operation of the Project, or any portion thereof (including, without limitation,
the land upon which the Building and the parking facilities serving the Building
are located).

4.2.5.2Tax Expenses shall include, without limitation: (i) Any tax on the rent,
right to rent or other income from the Project, or any portion thereof, or as
against the business of leasing the Project, or any portion thereof; (ii) Any
assessment, tax, fee, levy or charge in addition to, or in substitution,
partially or totally, of any assessment, tax, fee, levy or charge previously
included within the definition of real property tax, it being acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June 1978 election ("Proposition 13") and that assessments,
taxes, fees, levies and charges may be imposed by governmental agencies for such
services as fire protection, street, sidewalk and road maintenance, refuse
removal and for other governmental services formerly provided without charge to
property owners or occupants, and, in further recognition of the decrease in the
level and quality of governmental services and amenities as a result of
Proposition 13, Tax Expenses shall also include any governmental or private
assessments or the Project's contribution towards a governmental or private
cost-sharing agreement for the purpose of augmenting or improving the quality of
services and amenities normally provided by governmental agencies; (iii) Any
assessment, tax, fee, levy, or charge allocable to or measured by the area of
the Premises or the Rent payable hereunder, including, without limitation, any
business or gross income tax or excise tax with respect to the receipt of such
rent, or upon or with respect to the possession, leasing, operating, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Premises, or
any portion thereof; (iv) Any assessment, tax, fee, levy or charge, upon this
transaction or any document to which Tenant is a party, creating or transferring
an interest or an estate in the Premises; and (v) all of the real estate taxes
and assessments imposed upon or with respect to the Building and all of the real
estate taxes and assessments imposed on the land and improvements comprising the
Project.

12

 

--------------------------------------------------------------------------------

4.2.5.3Any costs and expenses (including, without limitation, reasonable
attorneys' fees) incurred in attempting to protest, reduce or minimize Tax
Expenses shall be included in Tax Expenses in the Expense Year such expenses are
paid.  Except as set forth in Section 4.2.5.4, below, refunds of Tax Expenses
shall be credited against Tax Expenses and refunded to Tenant regardless of when
received, based on the Expense Year to which the refund is applicable, provided
that in no event shall the amount to be refunded to Tenant for any such Expense
Year exceed the total amount paid by Tenant as an increase in Tax Expenses under
this Article 4 for such Expense Year.  If Tax Expenses for any period during the
Lease Term or any extension thereof are increased after payment thereof for any
reason, including, without limitation, error or reassessment by applicable
governmental or municipal authorities, Tenant shall pay Landlord upon demand
Tenant's Share of any such increased Tax Expenses included by Landlord as
Building Tax Expenses pursuant to the TCCs of this Lease.  Notwithstanding
anything to the contrary contained in this Section 4.2.5 (except as set forth in
Section 4.2.5.2, above), there shall be excluded from Tax Expenses (i) all
excess profits taxes, franchise taxes, gift taxes, capital stock taxes,
inheritance and succession taxes, estate taxes, federal and state income taxes,
and other taxes to the extent applicable to Landlord's general or net income (as
opposed to rents, receipts or income attributable to operations at the Project),
(ii) any items included as Operating Expenses, and (iii) any items paid by
Tenant under Section 4.5 of this Lease.  Notwithstanding anything to the
contrary set forth in this Lease, only Landlord may institute proceedings to
reduce Tax Expenses and the filing of any such proceeding by Tenant without
Landlord's consent shall constitute an event of default by Tenant under this
Lease.  Notwithstanding the foregoing, Landlord shall not be obligated to file
any application or institute any proceeding seeking a reduction in Tax Expenses.

4.2.5.4Notwithstanding anything to the contrary set forth in this Lease, the
amount of Tax Expenses for the Base Year and any Expense Year shall be
calculated without taking into account any decreases in real estate taxes
obtained in connection with Proposition 8, and, therefore, the Tax Expenses in
the Base Year and/or an Expense Year may be greater than those actually incurred
by Landlord, but shall, nonetheless, be the Tax Expenses due under this Lease;
provided that (i) any costs and expenses incurred by Landlord in securing any
Proposition 8 reduction shall not be included in Direct Expenses for purposes of
this Lease, and (ii) tax refunds under Proposition 8 shall not be deducted from
Tax Expenses, but rather shall be the sole property of Landlord.  Landlord and
Tenant acknowledge that this Section 4.2.5.4 is not intended to in any way
affect (A) the inclusion in Tax Expenses of the statutory two percent (2.0%)
annual maximum allowable increase in Tax Expenses (as such statutory increase
may be modified by subsequent legislation), or (B) the inclusion or exclusion of
Tax Expenses pursuant to the terms of Proposition 13, which shall be governed
pursuant to the terms of Sections 4.2.5.1 through 4.2.5.3, above.

4.2.6"Tenant's Share" shall mean the percentage set forth in Section 6 of the
Summary.  

4.3Allocation of Direct Expenses.  The parties acknowledge that the Building is
a part of a multi-building project and that the costs and expenses incurred in
connection with the Project (i.e.  the Direct Expenses) should be shared between
the tenants of the Building and the tenants of the other buildings in the
Project.  Accordingly, as set forth in Section 4.2 above, Direct Expenses (which
consists of Operating Expenses and Tax Expenses) are determined annually for the
Project as a whole, and a portion of the Direct Expenses, which portion shall be
determined by Landlord on an equitable basis, shall be allocated to the tenants
of the Building (as opposed to the tenants of any other buildings in the
Project) and such portion shall be the Direct Expenses for purposes of this
Lease.  Such portion of Direct Expenses allocated to the tenants of the Building
shall include all Direct Expenses attributable solely to the Building (e.g., any
capital improvement costs expressly permitted in accordance with
Section 4.2.4(xiii), supplemental assessments relating to improvements made to
the Building, etc.) and an equitable portion of the Direct Expenses attributable
to the Project Common Areas or otherwise attributable to the Project as a whole;
provided, however, any such Direct Expenses attributable solely to the 12390 El
Camino Real building or any other future Project building, shall not be
allocated to Tenant or other tenants of the Building.

4.4Calculation and Payment of Additional Rent.  If for any Expense Year ending
or commencing within the Lease Term, Tenant's Share of Direct Expenses for such
Expense Year exceeds Tenant's Share of Direct Expenses applicable to the Base
Year, then Tenant shall pay to Landlord, in the manner set forth in
Section 4.4.1, below, and as Additional Rent, an amount equal to the excess (the
"Excess").

13

 

--------------------------------------------------------------------------------

4.4.1Statement of Actual Direct Expenses and Payment by Tenant.  Landlord shall
give to Tenant following the end of each Expense Year, a statement (the
"Statement") which shall state in general major categories the Direct Expenses
incurred or accrued for the particular Expense Year, and which shall indicate
the amount of the Excess.  Landlord shall use commercially reasonable efforts to
deliver such Statement to Tenant on or before May 1 following the end of the
Expense Year to which such Statement relates.  Upon receipt of the Statement for
each Expense Year commencing or ending during the Lease Term, if an Excess is
present, Tenant shall pay, within thirty (30) days after receipt of the
Statement, the full amount of the Excess for such Expense Year, less the
amounts, if any, paid during such Expense Year as "Estimated Excess," as that
term is defined in Section 4.4.2, below, and if Tenant paid more as Estimated
Excess than the actual Excess, Tenant shall receive a credit in the amount of
Tenant's overpayment against Rent next due under this Lease.  The failure of
Landlord to timely furnish the Statement for any Expense Year shall not
prejudice Landlord or Tenant from enforcing its rights under this
Article 4.  Even though the Lease Term has expired and Tenant has vacated the
Premises, when the final determination is made of Tenant's Share of Direct
Expenses for the Expense Year in which this Lease terminates, if an Excess is
present, Tenant shall, within thirty (30) days after receipt of the Statement,
pay to Landlord such amount, and if Tenant paid more as Estimated Excess than
the actual Excess, Landlord shall, within thirty (30) days, deliver a check
payable to Tenant in the amount of the overpayment.  The provisions of this
Section 4.4.1 shall survive the expiration or earlier termination of the Lease
Term.  Notwithstanding the immediately preceding sentence, Tenant shall not be
responsible for Tenant's Share of any Direct Expenses attributable to any
Expense Year which are first billed to Tenant more than two (2) calendar years
after the Lease Expiration Date, provided that in any event Tenant shall be
responsible for Tenant's Share of Direct Expenses which (x) were levied by any
governmental authority or by any public utility companies, and (y) Landlord had
not previously received an invoice therefor and which are currently due and
owing (i.e., costs invoiced for the first time regardless of the date when the
work or service relating to this Lease was performed), at any time following the
Lease Expiration Date which are attributable to any Expense Year.

4.4.2Statement of Estimated Direct Expenses.  In addition, Landlord shall use
commercially reasonable efforts to give Tenant, within one hundred twenty (120)
days following the end of each Expense Year, a yearly expense estimate statement
(the "Estimate Statement") which shall set forth in general major categories
Landlord's reasonable estimate (the "Estimate") of what the total amount of
Direct Expenses for the then-current Expense Year shall be and the estimated
excess (the "Estimated Excess") as calculated by comparing the Direct Expenses
for such Expense Year, which shall be based upon the Estimate, to the amount of
Direct Expenses for the Base Year.  The failure of Landlord to timely furnish
the Estimate Statement for any Expense Year shall not preclude Landlord from
enforcing its rights to collect any Additional Rent under this Article 4, nor
shall Landlord be prohibited from revising any Estimate Statement or Estimated
Excess theretofore delivered to the extent necessary.  Thereafter, Tenant shall
pay, within thirty (30) days after receipt of the Estimate Statement, a fraction
of the Estimated Excess for the then-current Expense Year (reduced by any
amounts paid pursuant to the second to last sentence of this
Section 4.4.2).  Such fraction shall have as its numerator the number of months
which have elapsed in such current Expense Year, including the month of such
payment, and twelve (12) as its denominator.  Until a new Estimate Statement is
furnished (which Landlord shall have the right to deliver to Tenant at any
time), Tenant shall pay monthly, with the monthly Base Rent installments, an
amount equal to one-twelfth (1/12) of the total Estimated Excess set forth in
the previous Estimate Statement delivered by Landlord to Tenant.  Throughout the
Lease Term Landlord shall maintain records with respect to Direct Expenses in
accordance with sound real estate management and accounting practices,
consistently applied.

4.5Taxes and Other Charges for Which Tenant Is Directly Responsible.  

4.5.1Tenant shall be liable for and shall pay ten (10) days before delinquency,
taxes levied against Tenant's equipment, furniture, fixtures and any other
personal property located in or about the Premises.  If any such taxes on
Tenant's equipment, furniture, fixtures and any other personal property are
levied against Landlord or Landlord's property or if the assessed value of
Landlord's property is increased by the inclusion therein of a value placed upon
such equipment, furniture, fixtures or any other personal property and if
Landlord pays the taxes based upon such increased assessment, which Landlord
shall have the right to do regardless of the validity thereof but only under
proper protest if requested by Tenant, Tenant shall upon demand repay to
Landlord the taxes so levied against Landlord or the proportion of such taxes
resulting from such increase in the assessment, as the case may be.

14

 

--------------------------------------------------------------------------------

4.5.2If the improvements in the Premises, whether installed and/or paid for by
Landlord or Tenant and whether or not affixed to the real property so as to
become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord's "building standard" in other space in the Building are assessed, then
the Tax Expenses levied against Landlord or the property by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 4.5.1,
above.

4.5.3Notwithstanding any contrary provision herein, Tenant shall pay prior to
delinquency any (i) rent tax or sales tax, service tax, transfer tax or value
added tax, or any other applicable tax on the rent or services herein or
otherwise respecting this Lease, (ii) taxes assessed upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion of the Project, including
the Project parking facility; or (iii) taxes assessed upon this transaction or
any document to which Tenant is a party creating or transferring an interest or
an estate in the Premises.

4.6Landlord's Records.  Upon Tenant's written request given not more than ninety
(90) days after Tenant's receipt of a Statement for a particular Expense Year,
and provided that Tenant is not then in default under this Lease beyond the
applicable notice and cure period provided in this Lease, specifically
including, but not limited to, the timely payment of Additional Rent (whether or
not a component thereof is the subject of the audit contemplated herein),
Landlord shall furnish Tenant with such reasonable supporting documentation
pertaining to the calculation of the Excess set forth in the Statement as Tenant
may reasonably request.  Landlord shall provide said documentation pertaining to
the relevant Excess to Tenant within sixty (60) days after Tenant's written
request therefor.  Within one hundred eighty (180) days after receipt of a
Statement by Tenant (the "Audit Period"), if Tenant disputes the amount of the
Excess set forth in the Statement, an independent certified public accountant
(which accountant (A) is a member of a nationally or regionally recognized
certified public accounting firm which has previous experience in auditing
financial operating records of landlords of office buildings, (B) shall not
already be providing primary accounting and/or lease administration services to
Tenant and shall not have provided primary accounting and/or lease
administration services to Tenant in the past three (3) years, (C) is not
working on a contingency fee basis [i.e., Tenant must be billed based on the
actual time and materials that are incurred by the certified public accounting
firm in the performance of the audit], and (D) shall not currently or in the
future be providing accounting and/or lease administration services to another
tenant in the Building and/or the Project in connection with a review or audit
by such other tenant of similar expense records), designated and paid for by
Tenant, may, after reasonable notice to Landlord and at reasonable times, audit
Landlord's records with respect to the Excess set forth in the Statement at
Landlord's corporate offices, provided that (i) Tenant is not then in default
under this Lease (beyond the applicable notice and cure periods provided under
this Lease), (ii) Tenant has paid all amounts required to be paid under the
applicable Estimate Statement and Statement, and (iii) a copy of the audit
agreement between Tenant and its particular certified public accounting firm has
been delivered to Landlord prior to the commencement of the audit.  In
connection with such audit, Tenant and Tenant's certified public accounting firm
must agree in advance to follow Landlord's reasonable rules and procedures
regarding an audit of the aforementioned Landlord records, and shall execute a
commercially reasonable confidentiality agreement regarding such audit.  Any
audit report prepared by Tenant's certified public accounting firm shall be
delivered concurrently to Landlord and Tenant within the Audit Period.  Tenant's
failure to audit the amount of the Excess set forth in any Statement within the
Audit Period shall be deemed to be Tenant's approval of such Statement and
Tenant, thereafter, waives the right or ability to audit the amounts set forth
in such Statement.  If after such audit, Tenant still disputes such Excess, an
audit to determine the proper amount shall be made, at Tenant's expense, by an
independent certified public accountant (the "Accountant") selected by Landlord
and subject to Tenant's reasonable approval; provided that if such audit by the
Accountant proves that the Direct Expenses in the subject Expense Year were
overstated by more than five percent (5%), then the cost of the Accountant and
the cost of such audit shall be paid for by Landlord.  Tenant hereby
acknowledges that Tenant's sole right to audit Landlord's records and to contest
the amount of Direct Expenses payable by Tenant shall be as set forth in this
Section 4.6, and Tenant hereby waives any and all other rights pursuant to
applicable law to audit such records and/or to contest the amount of Direct
Expenses payable by Tenant.

15

 

--------------------------------------------------------------------------------

ARTICLE 5

USE OF PREMISES

5.1Permitted Use.  Tenant shall use the Premises solely for the Permitted Use
set forth in Section 7 of the Summary and Tenant shall not use or permit the
Premises or the Project to be used for any other purpose or purposes whatsoever
without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.

5.2Prohibited Uses.  The uses prohibited under this Lease shall include, without
limitation, use of the Premises or a portion thereof for (i) offices of any
agency or bureau of the United States or any state or political subdivision
thereof; (ii) offices or agencies of any foreign governmental or political
subdivision thereof; (iii) offices of any health care professionals or service
organization; (iv) schools or other training facilities which are not ancillary
to corporate, executive or professional office use; (v) retail or restaurant
uses; or (vi) communications firms such as radio and/or television
stations.  Tenant's use shall not result in an occupancy density for the
Premises which is greater than the total number of parking passes granted to
Tenant under this Lease (i.e., as more particularly set forth in Section 9 of
the Summary).  Tenant further covenants and agrees that it shall not use, or
suffer or permit any person or persons to use, the Premises or any part thereof
for any use or purpose contrary to the rules and regulations promulgated by
Landlord from time to time ("Rules and Regulations"), the current set of which
(as of the date of this Lease) is attached to this Lease as Exhibit D; or in
violation of the laws of the United States of America, the State of California,
or the ordinances, regulations or requirements of the local municipal or county
governing body or other lawful authorities having jurisdiction over the Project,
including, without limitation, any such laws, ordinances, regulations or
requirements relating to hazardous materials or substances, as those terms are
defined by applicable laws now or hereafter in effect; provided, however,
Landlord shall not enforce, change or modify the Rules and Regulations in a
discriminatory manner and Landlord agrees that the Rules and Regulations shall
not be unreasonably modified or enforced in a manner which will unreasonably
interfere with the normal and customary conduct of Tenant's business.  Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way damage the reputation of the Project or obstruct or interfere with
the rights of other tenants or occupants of the Building, or injure or annoy
them or use or allow the Premises to be used for any improper, unlawful or
objectionable purpose, nor shall Tenant cause, maintain or permit any nuisance
in, on or about the Premises.  

5.3CC&Rs.  Tenant shall comply with all recorded covenants, conditions, and
restrictions currently affecting the Project.  Additionally, Tenant acknowledges
that the Project may be subject to any future covenants, conditions, and
restrictions (the "CC&Rs") which Landlord, in Landlord's discretion, deems
reasonably necessary or desirable, and Tenant agrees that this Lease shall be
subject and subordinate to such CC&Rs.  Landlord shall have the right to require
Tenant to execute and acknowledge, within fifteen (15) business days of a
request by Landlord, a "Recognition of Covenants, Conditions, and Restriction,"
in a form substantially similar to that attached hereto as Exhibit F, agreeing
to and acknowledging the CC&Rs.

ARTICLE 6

SERVICES AND UTILITIES

6.1Standard Tenant Services.  Landlord shall provide the following services on
all days (unless otherwise stated below) during the Lease Term.

6.1.1Subject to reasonable changes implemented by Landlord and all governmental
rules, regulations and guidelines applicable thereto, Landlord shall provide
heating, ventilation and air conditioning ("HVAC") when necessary for normal
comfort for normal office use in the Premises from 7:00 A.M. to 6:00 P.M. Monday
through Friday, and from 9:00 A.M. to 1:00 P.M. on Saturday (collectively, the
"Building Hours"), except for the date of observation of New Year's Day,
President's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day,
Christmas Day and, at Landlord's discretion, other locally or nationally
recognized holidays (collectively, the "Holidays").

6.1.2Landlord shall provide adequate electrical wiring and facilities and power
for normal general office use as determined by Landlord.  Notwithstanding any
provision to the contrary contained in this Lease, Tenant shall pay directly to
the utility company pursuant to the

16

 

--------------------------------------------------------------------------------

utility company's separate meters (or to Landlord in the event Landlord provides
submeters instead of the utility company's meters), the cost of all electricity,
gas, water and sewer services provided to and/or consumed in the Premises
(including normal and excess consumption and including the cost of electricity
to operate the HVAC air handlers), which electricity, gas, water and sewer
services shall be separately metered (as described above or otherwise equitably
allocated and directly charged by Landlord to Tenant and other tenants of the
Building).  Tenant shall pay such cost (including the cost of such meters or
submeters) within ten (10) days after demand and as Additional Rent under this
Lease (and not as part of the Operating Expenses).  Landlord shall designate the
utility provider from time to time.

6.1.3As part of Operating Expenses, Landlord shall replace lamps, starters and
ballasts for Building standard lighting fixtures within the Premises.  In
addition, Tenant shall bear the cost of replacement of lamps, starters and
ballasts for non-Building standard lighting fixtures within the Premises.

6.1.4Landlord shall provide city water from the regular Building outlets for
drinking, lavatory and toilet purposes in the Building Common Areas.  

6.1.5Landlord shall provide janitorial services to the Premises, except the date
of observation of the Holidays, in and about the Premises and window washing
services in a manner consistent with other comparable buildings in the vicinity
of the Project.

6.1.6Landlord shall provide nonexclusive, non-attended automatic passenger
elevator service during the Building Hours, and shall have at least one elevator
available at all other times.  Landlord shall provide nonexclusive freight
elevator service subject to scheduling by Landlord.

Tenant shall cooperate fully with Landlord at all times and abide by all
regulations and requirements that Landlord may reasonably prescribe for the
proper functioning and protection of the HVAC, electrical, mechanical and
plumbing systems.

6.2Overstandard Tenant Use.  Tenant shall not, without Landlord's prior written
consent, use heat-generating machines, machines other than normal fractional
horsepower office machines, or equipment or lighting other than Building
standard lights in the Premises, which may affect the temperature otherwise
maintained by the air conditioning system or increase the water normally
furnished for the Premises by Landlord pursuant to the terms of Section 6.1 of
this Lease.  If such consent is given, Landlord shall have the right to require
installation of supplementary air conditioning units or other facilities in the
Premises, including supplementary or additional metering devices, and the cost
thereof, including the cost of installation, operation and maintenance,
increased wear and tear on existing equipment and other similar charges, shall
be paid by Tenant to Landlord upon billing by Landlord.  If Tenant uses water,
electricity, heat or air conditioning in excess of that supplied by Landlord
pursuant to Section 6.1 of this Lease, Tenant shall pay to Landlord, upon
billing, the cost of such excess consumption, the cost of the installation,
operation, and maintenance of equipment which is installed in order to supply
such excess consumption, and the cost of the increased wear and tear on existing
equipment caused by such excess consumption; and Landlord may install devices to
separately meter any increased use and in such event Tenant shall pay the
increased cost directly to Landlord, including the cost of such additional
metering devices.  Tenant's use of electricity shall never exceed the capacity
of the feeders to the Project or the risers or wiring installation, and subject
to the terms of Section 29.32, below, Tenant shall not install or use or permit
the installation or use of any computer or electronic data processing equipment
in the Premises, without the prior written consent of Landlord.  If Tenant
desires to use heat, ventilation or air conditioning during hours other than
those for which Landlord is obligated to supply such utilities pursuant to the
terms of Section 6.1 of this Lease, Tenant shall give Landlord such prior
notice, if any, as Landlord shall from time to time establish as appropriate, of
Tenant's desired use in order to supply such utilities, and Landlord shall
supply such utilities to Tenant at such hourly cost to Tenant (which shall be
treated as Additional Rent) as Landlord shall from time to time establish.

6.3Interruption of Use.  Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, for failure to furnish or delay in
furnishing any service (including telephone and telecommunication services), or
for any diminution in the quality or quantity thereof, when such failure or
delay or diminution is occasioned, in whole or in part, by breakage, repairs,
replacements, or improvements, by any strike, lockout or other labor trouble, by

17

 

--------------------------------------------------------------------------------

inability to secure electricity, gas, water, or other fuel at the Building or
Project after reasonable effort to do so, by any riot or other dangerous
condition, emergency, accident or casualty whatsoever, by act or default of
Tenant or other parties, or by any other cause beyond Landlord's reasonable
control; and such failures or delays or diminution shall never be deemed to
constitute an eviction or disturbance of Tenant's use and possession of the
Premises or relieve Tenant from paying Rent or performing any of its obligations
under this Lease.  Furthermore, Landlord shall not be liable under any
circumstances for a loss of, or injury to, property or for injury to, or
interference with, Tenant's business, including, without limitation, loss of
profits, however occurring, through or in connection with or incidental to a
failure to furnish any of the services or utilities as set forth in this
Article 6.

ARTICLE 7

REPAIRS

Tenant shall, at Tenant's own expense, keep the Premises, including all
improvements, fixtures, equipment, interior window coverings, and furnishings
therein, and the floor or floors of the Building on which the Premises is
located, in good order, repair and condition at all times during the Lease Term.
In addition, Tenant shall, at Tenant's own expense, but under the supervision
and subject to the prior approval of Landlord, and within any reasonable period
of time specified by Landlord, promptly and adequately repair all damage to the
Premises and replace or repair all damaged, broken, or worn fixtures and
appurtenances, except for damage caused by ordinary wear and tear or beyond the
reasonable control of Tenant; provided however, that, at Landlord's option, or
if Tenant fails to make such repairs, Landlord may, after written notice to
Tenant and Tenant's failure to repair within five (5) days thereafter, but need
not, make such repairs and replacements, and Tenant shall pay Landlord the cost
thereof, including a percentage of the cost thereof (to be uniformly established
for the Building and/or the Project) sufficient to reimburse Landlord for all
overhead, general conditions, fees and other costs or expenses arising from
Landlord's involvement with such repairs and replacements forthwith upon being
billed for same.  Notwithstanding the foregoing, Landlord shall be responsible
for repairs to the exterior walls, foundation and roof of the Building, the
structural portions of the floors of the Building, and the systems and equipment
of the Building, except to the extent that such repairs are required due to the
negligence or willful misconduct of Tenant; provided, however, that if such
repairs are due to the negligence or willful misconduct of Tenant, Landlord
shall nevertheless make such repairs at Tenant's expense, or, if covered by
Landlord's insurance, Tenant shall only be obligated to pay any deductible in
connection therewith.  Landlord may, but shall not be required to, enter the
Premises at all reasonable times to make such repairs, alterations, improvements
or additions to the Premises or to the Project or to any equipment located in
the Project as Landlord shall desire or deem necessary or as Landlord may be
required to do by governmental or quasi-governmental authority or court order or
decree; provided, however, except for (i) emergencies, (ii) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (iii) repairs which
are the obligation of Tenant hereunder, any such entry into the Premises by
Landlord shall be performed in a manner so as not to materially interfere with
Tenant's use of, or access to, the Premises; provided that, with respect to
items (ii) and (iii) above, Landlord shall use commercially reasonable efforts
to not materially interfere with Tenant's use of, or access to, the
Premises.  Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932 and Sections 1941 and 1942 of the California Civil
Code or under any similar law, statute, or ordinance now or hereafter in effect.

ARTICLE 8

ADDITIONS AND ALTERATIONS

8.1Landlord's Consent to Alterations.  Tenant may not make any improvements,
alterations, additions or changes to the Premises or any mechanical, plumbing or
HVAC facilities or systems pertaining to the Premises (collectively, the
"Alterations") without first procuring the prior written consent of Landlord to
such Alterations, which consent shall be requested by Tenant not less than
fifteen (15) business days prior to the commencement thereof, and which consent
shall not be unreasonably withheld by Landlord, provided it shall be deemed
reasonable for Landlord to withhold its consent to any Alteration which
adversely affects the structural portions or the systems or equipment of the
Building or is visible from the exterior of the Building.  Notwithstanding the
foregoing, Tenant shall be permitted to make Alterations following ten (10)
business days' notice to Landlord, but without Landlord's prior consent, to the
extent that such

18

 

--------------------------------------------------------------------------------

Alterations do not (i) adversely affect the systems and equipment of the
Building, exterior appearance of the Building, or structural aspects of the
Building, (ii) adversely affect the value of the Premises or Building,
(iii) require a building or construction permit, or (iv) cost more than Ten
Thousand and 00/100 Dollars ($10,000.00) for a particular job of work (the
"Cosmetic Alterations").  

8.2Manner of Construction.  Landlord may impose, as a condition of its consent
to any and all Alterations or repairs of the Premises or about the Premises,
such requirements as Landlord in its reasonable discretion may deem desirable,
including, but not limited to, the requirement that Tenant utilize for such
purposes only contractors reasonably approved by Landlord, and any removal
and/or restoration obligations required to be performed pursuant to the TCCs of
Section 8.5 of this Lease.  If Landlord shall give its consent, the consent
shall be deemed conditioned upon Tenant acquiring a permit to do the work from
appropriate governmental agencies, the furnishing of a copy of such permit to
Landlord prior to the commencement of the work, and the compliance by Tenant
with all conditions of said permit in a prompt and expeditious manner.  If such
Alterations will involve the use of or disturb hazardous materials or substances
existing in the Premises, Tenant shall notify Landlord prior to performing such
Alterations and comply with Landlord's rules and regulations concerning such
hazardous materials or substances.  Tenant shall construct such Alterations and
perform such repairs in a good and workmanlike manner, in conformance with any
and all applicable federal, state, county, local or municipal laws, ordinances,
rules and regulations and pursuant to a valid building permit, issued by the
city in which the Building is located (or other applicable governmental
authority), all in conformance with Landlord's construction rules and
regulations; provided, however, that prior to commencing to construct any
Alteration, Tenant shall meet with Landlord to discuss Landlord's design
parameters and code compliance issues.  In the event Tenant performs any
Alterations in the Premises which require or give rise to governmentally
required changes to the "Base Building," as that term is defined below, then
Landlord shall, at Tenant's expense, make such changes to the Base
Building.  Since all or a portion of the Project is or may become in the future
certified under the LEED rating system (or other applicable certification
standard) (all in Landlord's sole and absolute discretion), Tenant expressly
acknowledges and agrees that without limitation as to other grounds for Landlord
withholding its consent to any proposed Alteration, Landlord shall have the
right to withhold its consent to any proposed Alteration in the event that such
Alteration is not compatible with such certification or recertification of the
Project under such LEED rating system (or other applicable certification
standard).  The "Base Building" shall include the structural portions of the
Building, and the public restrooms, elevators, exit stairwells and the systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises is located.  In performing the work of any such
Alterations, Tenant shall have the work performed in such manner so as not to
obstruct access to the Project or any portion thereof, by any other tenant of
the Project, and so as not to obstruct the business of Landlord or other tenants
in the Project.  Tenant shall retain any union trades to the extent designated
by Landlord.  Further, Tenant shall not use (and upon notice from Landlord shall
cease using) contractors, services, workmen, labor, materials or equipment that,
in Landlord's reasonable judgment, would disturb labor harmony with the
workforce or trades engaged in performing other work, labor or services in or
about the Building or the Common Areas.  In addition to Tenant's obligations
under Article 9 of this Lease, upon completion of any Alterations, Tenant agrees
to cause a Notice of Completion to be recorded in the office of the Recorder of
the County of San Diego in accordance with Section 8182 of the Civil Code of the
State of California or any successor statute, and as a condition precedent to
the enforceability and validity of Landlord's consent, Tenant shall deliver to
the management office for the Project a reproducible copy of the "as built" and
CAD drawings of the Alterations, to the extent applicable, as well as all
permits, approvals and other documents issued by any governmental agency in
connection with the Alterations.

8.3Payment for Improvements.  With respect to payments to be made to Tenant's
contractors for any Alterations, Tenant shall (i) comply with Landlord's
requirements for final lien releases and waivers in connection with Tenant's
payment for work to contractors, and (ii) sign Landlord's standard contractor's
rules and regulations.  In addition, in connection with all Alterations, Tenant
shall pay Landlord an oversight fee equal to five percent (5%) of the cost of
the work, and reimburse Landlord for Landlord's reasonable, actual,
out-of-pocket costs and expenses actually incurred in connection with Landlord's
review of such work.

8.4Construction Insurance.  In addition to the requirements of Article 10 of
this Lease, in the event that Tenant makes any Alterations, prior to the
commencement of such Alterations, Tenant shall provide Landlord with evidence
that Tenant carries "Builder's Risk"

19

 

--------------------------------------------------------------------------------

insurance in an amount reasonably approved by Landlord covering the construction
of such Alterations, and such other insurance as Landlord may reasonably
require, it being understood and agreed that all of such Alterations shall be
insured by Tenant pursuant to Article 10 of this Lease immediately upon
completion thereof.  In addition, Landlord may, in its reasonable discretion,
require Tenant to obtain a lien and completion bond or some alternate form of
security satisfactory to Landlord in an amount sufficient to ensure the
lien-free completion of such Alterations and naming Landlord as a co-obligee.

8.5Landlord's Property.  Landlord and Tenant hereby acknowledge and agree that
all Alterations, improvements, fixtures, equipment and/or appurtenances which
may be installed or placed in or about the Premises (excluding Tenant's
removable trade fixtures, furniture or non-affixed office equipment), from time
to time, shall be at the sole cost of Tenant and shall be and become part of the
Premises and the property of Landlord.  Furthermore, Landlord may, by written
notice to Tenant prior to the end of the Lease Term, or given following any
earlier termination of this Lease, require Tenant, at Tenant's expense, to
remove any Alterations or improvements in the Premises, and to repair any damage
to the Premises and Building caused by such removal and return the affected
portion of the Premises to a building standard improved condition as determined
by Landlord; provided, however, if, in connection with its notice to Landlord
with respect to any such Alterations or Cosmetic Alterations, (i) Tenant
requests Landlord's decision with regard to the removal of such Alterations or
Cosmetic Alterations, and (ii) Landlord thereafter agrees in writing to waive
the removal requirement with regard to such Alterations or Cosmetic Alterations,
then Tenant shall not be required to so remove such Alterations or Cosmetic
Alterations; provided further, however, that if Tenant requests such a
determination from Landlord and Landlord, within ten (10) business days
following Landlord's receipt of such request from Tenant with respect to
Alterations or Cosmetic Alterations, fails to address the removal requirement
with regard to such Alterations or Cosmetic Alterations, Landlord shall be
deemed to have agreed to waive the removal requirement with regard to such
Alterations or Cosmetic Alterations.  If Tenant fails to complete such removal
and/or to repair any damage caused by the removal of any Alterations or
improvements in the Premises, and/or to return the affected portion of the
Premises to a building standard improved condition as determined by Landlord,
then at Landlord's option, either (A) Tenant shall be deemed to be holding over
in the Premises and Rent shall continue to accrue in accordance with the terms
of Article 16, below, until such work shall be completed, and/or (B) Landlord
may do so and may charge the cost thereof to Tenant.  Tenant hereby protects,
defends, indemnifies and holds Landlord harmless from any liability, cost,
obligation, expense or claim of lien in any manner relating to the installation,
placement, removal or financing of any such Alterations, improvements, fixtures
and/or equipment in, on or about the Premises, which obligations of Tenant shall
survive the expiration or earlier termination of this Lease.

ARTICLE 9

COVENANT AGAINST LIENS

Tenant shall keep the Project and Premises free from any liens or encumbrances
arising out of the work performed, materials furnished or obligations incurred
by or on behalf of Tenant, and shall protect, defend, indemnify and hold
Landlord harmless from and against any claims, liabilities, judgments or costs
(including, without limitation, reasonable attorneys' fees and costs) arising
out of same or in connection therewith.  Tenant shall give Landlord notice at
least twenty (20) days prior to the commencement of any such work on the
Premises (or such additional time as may be necessary under applicable laws) to
afford Landlord the opportunity of posting and recording appropriate notices of
non-responsibility.  Tenant shall remove any such lien or encumbrance by bond or
otherwise within five (5) days after notice by Landlord, and if Tenant shall
fail to do so, Landlord may pay the amount necessary to remove such lien or
encumbrance, without being responsible for investigating the validity
thereof.  The amount so paid shall be deemed Additional Rent under this Lease
payable upon demand, without limitation as to other remedies available to
Landlord under this Lease.  Nothing contained in this Lease shall authorize
Tenant to do any act which shall subject Landlord's title to the Building or
Premises to any liens or encumbrances whether claimed by operation of law or
express or implied contract.  Any claim to a lien or encumbrance upon the
Building or Premises arising in connection with any such work or respecting the
Premises not performed by or at the request of Landlord shall be null and void,
or at Landlord's option shall attach only against Tenant's interest in the
Premises and shall in all respects be subordinate to Landlord's title to the
Project, Building and Premises.

20

 

--------------------------------------------------------------------------------

ARTICLE 10

INDEMNIFICATION AND INSURANCE

10.1Indemnification and Waiver.  Tenant hereby assumes all risk of damage to
property or injury to persons in, upon or about the Premises from any cause
whatsoever and agrees that Landlord, its partners, subpartners and their
respective officers, agents, servants, employees, and independent contractors
(collectively, "Landlord Parties") shall not be liable for, and are hereby
released from any responsibility for, any damage either to person or property or
resulting from the loss of use thereof, which damage is sustained by Tenant or
by other persons claiming through Tenant.  Tenant shall indemnify, defend,
protect, and hold harmless the Landlord Parties from and against any and all
loss, cost, damage, expense and liability (including without limitation court
costs and reasonable attorneys' fees) incurred in connection with or arising
from: (a) any causes in, on or about the Premises; (b) the use or occupancy of
the Premises by Tenant or any person claiming under Tenant; (c) any activity,
work, or thing done, or permitted or suffered by Tenant in or about the
Premises; (d) any acts, omission, or negligence of Tenant or any person claiming
under Tenant, or the contractors, agents, employees, invitees, or visitors of
Tenant or any such person, in, on or about the Project (collectively, "Tenant
Parties"); (e) any breach, violation, or non-performance by Tenant or any person
claiming under Tenant or the employees, agents, contractors, invitees, or
visitors of Tenant or any such person of any term, covenant, or provision of
this Lease or any law, ordinance, or governmental requirement of any kind;
(f) any injury or damage to the person, property, or business of Tenant, its
employees, agents, contractors, invitees, visitors, or any other person entering
upon the Premises under the express or implied invitation of Tenant; or (g) the
placement of any personal property or other items within the Premises.  Should
Landlord be named as a defendant in any suit brought against Tenant in
connection with or arising out of Tenant's occupancy of the Premises, Tenant
shall pay to Landlord its costs and expenses incurred in such suit, including
without limitation, its actual professional fees such as appraisers',
accountants' and attorneys' fees.  Further, Tenant's agreement to indemnify
Landlord pursuant to this Section 10.1 is not intended and shall not relieve any
insurance carrier of its obligations under policies required to be carried by
Tenant pursuant to the provisions of this Lease, to the extent such policies
cover the matters subject to Tenant's indemnification obligations; nor shall
they supersede any inconsistent agreement of the parties set forth in any other
provision of this Lease.  The provisions of this Section 10.1 shall survive the
expiration or sooner termination of this Lease with respect to any claims or
liability arising in connection with any event occurring prior to such
expiration or termination.

10.2Tenant's Compliance With Landlord's Fire and Casualty Insurance.  Tenant
shall, at Tenant's expense, comply with Landlord's insurance company
requirements pertaining to the use of the Premises.  If Tenant's conduct or use
of the Premises causes any increase in the premium for such insurance policies
then Tenant shall reimburse Landlord for any such increase.  Tenant, at Tenant's
expense, shall comply with all rules, orders, regulations or requirements of the
American Insurance Association (formerly the National Board of Fire
Underwriters) and with any similar body.

10.3Tenant's Insurance.  Throughout the Lease Term, Tenant shall maintain the
following coverages in the following amounts.  The required evidence of coverage
must be delivered to Landlord on or before the date required under
Section 10.4(I) sub-sections (x) and (y), or Section 10.4(II) below (as
applicable).  Such policies shall be for a term of at least one (1) year, or the
length of the remaining term of this Lease, whichever is less.

10.3.1Commercial General Liability Insurance, including Broad Form contractual
liability covering the insured against claims of bodily injury, personal injury
and property damage (including loss of use thereof) based upon or arising out of
Tenant's operations, occupancy or maintenance of the Project and all areas
appurtenant thereto.  Such insurance shall be written on an "occurrence"
basis.  Landlord and any other party the Landlord so specifies that has a
material financial interest in the Project, including Landlord's managing agent,
ground lessor and/or lender, if any, shall be named as additional insureds as
their interests may appear using Insurance Service Organization's form CG2011 or
a comparable form approved by Landlord.  Tenant shall provide an endorsement or
policy excerpt showing that Tenant's coverage is primary and any insurance
carried by Landlord shall be excess and non-contributing.  The coverage shall
also be extended to include damage caused by heat, smoke or fumes from a hostile
fire.  The policy shall not contain any intra-insured exclusions as between
insured persons or organizations.  This policy shall include coverage for all
liabilities assumed under this Lease as an insured contract for

21

 

--------------------------------------------------------------------------------

the performance of all of Tenant's indemnity obligations under this Lease. The
limits of said insurance shall not, however, limit the liability of Tenant nor
relieve Tenant of any obligation hereunder.  Limits of liability insurance shall
not be less than the following; provided, however, such limits may be achieved
through the use of an Umbrella/Excess Policy:

 

Bodily Injury and

Property Damage Liability

$3,000,000 each occurrence  

 

Personal Injury and Advertising Liability

$3,000,000 each occurrence

 

Tenant Legal Liability/Damage to Rented Premises Liability

$2,000,000.00

10.3.2Property Insurance covering (i) all office furniture, personal property,
business and trade fixtures, office equipment, free-standing cabinet work,
movable partitions, merchandise and all other items of Tenant's business
personal property on the Premises installed by, for, or at the expense of
Tenant, (ii) any improvements which exist in the Premises as of the Lease
Commencement Date (excluding the Base Building) (the "Original Improvements"),
and (iii) all Alterations performed in the Premises.  Such insurance shall be
written on a Special Form basis, for the full replacement cost value (subject to
reasonable deductible amounts), without deduction for depreciation of the
covered items and in amounts that meet any co-insurance clauses of the policies
of insurance and shall include coverage for (a) all perils included in the
CP 10 30 04 02 Coverage Special Form, (b) water damage from any cause
whatsoever, including, but not limited to, sprinkler leakage, bursting, leaking
or stoppage of any pipes, explosion, and backup or overflow from sewers or
drains, and (c) terrorism (to the extent such terrorism insurance is available
as a result of the Terrorism Risk Insurance Act of 2002 (Pub.  L.  107-297, 116
Stat.  2322), the Terrorism Risk Insurance Program Reauthorization Act of 2005
(Pub.  l.  109‑144), and the Terrorism Risk Insurance Program Reauthorization
Act of 2007 (Pub.  L.  110‑160, 121 Stat.  183), any successor statute or
regulation, or is otherwise available at commercially reasonable rates).

10.3.2.1Increase in Project's Property Insurance.  Tenant shall pay for any
increase in the premiums for the property insurance of the Project if said
increase is caused by Tenant's acts, omissions, use or occupancy of the
Premises.

10.3.2.2Property Damage.  Tenant shall use the proceeds from any such insurance
for the replacement of personal property, trade fixtures, Original Improvements
and Alterations.

10.3.2.3No Representation of Adequate Coverage.  Landlord makes no
representation that the limits or forms of coverage of insurance specified
herein are adequate to cover Tenant's property, business operations or
obligations under this Lease.

10.3.2.4Property Insurance Subrogation.  Landlord and Tenant intend that their
respective property loss risks shall be borne by insurance carriers to the
extent above provided (and, in the case of Tenant, by an insurance carrier
satisfying the requirements of Section 10.4(i) below), and Landlord and Tenant
hereby agree to look solely to, and seek recovery only from, their respective
insurance carriers in the event of a property loss to the extent that such
coverage is agreed to be provided hereunder.  The parties each hereby waive all
rights and claims against each other for such losses, and waive all rights of
subrogation of their respective insurers.  Landlord and Tenant hereby represent
and warrant that their respective "all risk" property insurance policies include
a waiver of (i) subrogation by the insurers, and (ii) all rights based upon an
assignment from its insured, against Landlord and/or any of the Landlord Parties
or Tenant and/or any of the Tenant Parties (as the case may be) in connection
with any property loss risk thereby insured against.  Tenant will cause all
subtenants and licensees of the Premises claiming by, under, or through Tenant
to execute and deliver to Landlord a waiver of claims similar to the waiver in
this Section 10.3.2.4 and to obtain such waiver of subrogation rights
endorsements.  If either party hereto fails to maintain the waivers set forth in
items (i) and (ii) above, the party not maintaining the requisite waivers shall
indemnify, defend, protect, and hold harmless the other party for, from and
against any and all claims, losses, costs, damages, expenses and liabilities

22

 

--------------------------------------------------------------------------------

(including, without limitation, court costs and reasonable attorneys' fees)
arising out of, resulting from, or relating to, such failure.  

10.3.3Business Income Interruption for six (6) months plus Extra Expense
insurance in such amounts as will reimburse Tenant for actual direct or indirect
loss of earnings attributable to the risks outlined in Section 10.3.2 above.

10.3.4Worker's Compensation or other similar insurance pursuant to all
applicable state and local statutes and regulations, and Employer's Liability
with minimum limits of not less than $1,000,000 each accident/employee/disease.

10.3.5Commercial Automobile Liability Insurance covering all Owned (if any),
Hired, or Non-owned vehicles with limits not less than $1,000,000 combined
single limit for bodily injury and property damage.

10.4Form of Policies.  The minimum limits of policies of insurance required of
Tenant under this Lease shall in no event limit the liability of Tenant under
this Lease.  Such insurance shall (i) be issued by an insurance company having
an AM Best rating of not less than A‑X (or to the extent AM Best ratings are no
longer available, then a similar rating from another comparable rating agency),
or which is otherwise acceptable to Landlord and licensed to do business in the
State of California, (ii) be in form and content reasonably acceptable to
Landlord and complying with the requirements of Section 10.3 (including,
Sections 10.3.1 through 10.3.5), (iii) Tenant shall not do or permit to be done
anything which invalidates the required insurance policies, and (iv) provide
that said insurance shall not be canceled or coverage changed unless thirty
(30) days' prior written notice shall have been given to Landlord and any
mortgagee of Landlord, the identity of whom has been provided to Tenant in
writing.  Tenant shall deliver said policy or policies or certificates thereof
and applicable endorsements which meet the requirements of this Article 10 to
Landlord on or before (I) the earlier to occur of: (x) the Lease Commencement
Date, and (y) the date Tenant and/or its employees, contractors and/or agents
first enter the Premises for occupancy, construction of improvements,
alterations, or any other move-in activities, and (II) five (5) business days
after the renewal of such policies.  In the event Tenant shall fail to procure
such insurance, or to deliver such policies or certificates and applicable
endorsements, Landlord may, at its option, after written notice to Tenant and
Tenant's failure to obtain such insurance within five (5) days thereafter,
procure such policies for the account of Tenant and the sole benefit of
Landlord, and the cost thereof shall be paid to Landlord after delivery to
Tenant of bills therefor.

10.5Additional Insurance Obligations.  Tenant shall carry and maintain during
the entire Lease Term, at Tenant's sole cost and expense, increased amounts of
the insurance required to be carried by Tenant pursuant to this Article 10 and
such other reasonable types of insurance coverage and in such reasonable amounts
covering the Premises and Tenant's operations therein, as may be reasonably
requested by Landlord.

10.6Third-Party Contractors.  Tenant shall obtain and deliver to Landlord, Third
Party Contractor's certificates of insurance and applicable endorsements at
least seven (7) business days prior to the commencement of work in or about the
Premises by any vendor or any other third-party contractor (collectively, a
"Third Party Contractor").  All such insurance shall (a) name Landlord as an
additional insured under such party's liability policies as required by
Section 10.3.1 above and this Section 10.6, (b) provide a waiver of subrogation
in favor of Landlord under such Third Party Contractor's commercial general
liability insurance, (c) be primary and any insurance carried by Landlord shall
be excess and non-contributing, and (d) comply with Landlord's minimum insurance
requirements.  

ARTICLE 11

DAMAGE AND DESTRUCTION

11.1.1.1Repair of Damage to Premises by Landlord.  If the Base Building or any
Common Areas serving or providing access to the Premises shall be damaged by a
fire or any other casualty (collectively, a "Casualty"), Landlord shall promptly
and diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord's reasonable control, and subject to all other terms of
this Article 11, restore the Base Building and such Common Areas.  Such
restoration shall be to substantially the same condition of the Base Building
and the Common Areas prior to the Casualty, except for modifications required by
zoning

23

 

--------------------------------------------------------------------------------

and building codes and other laws or by the holder of a mortgage on the Building
or Project or any other modifications to the Common Areas deemed desirable by
Landlord, which are consistent with the character of the Project, provided that
access to the Premises and any common restrooms serving the Premises shall not
be materially impaired.  Tenant shall promptly notify Landlord upon the
occurrence of any damage to the Premises resulting from a Casualty, and Tenant
shall promptly inform its insurance carrier of any such damage.  Upon notice
(the "Landlord Repair Notice") to Tenant from Landlord, Tenant shall assign to
Landlord (or to any party designated by Landlord) all insurance proceeds payable
to Tenant under Tenant's insurance required under Section 10.3 of this Lease,
and Landlord shall repair any injury or damage to the Original Improvements
installed in the Premises and shall return such Original Improvements to their
original condition; provided that if the cost of such repair by Landlord exceeds
the amount of insurance proceeds received by Landlord from Tenant's insurance
carrier, as assigned by Tenant, the cost of such repairs shall be paid by Tenant
to Landlord prior to Landlord's commencement of repair of the damage.  In the
event that Landlord does not deliver the Landlord Repair Notice within sixty
(60) days following the date the Casualty becomes known to Landlord, Tenant
shall, at its sole cost and expense, repair any injury or damage to the Original
Improvements installed in the Premises and shall return such Original
Improvements to their original condition.  Whether or not Landlord delivers a
Landlord Repair Notice, prior to the commencement of construction, Tenant shall
submit to Landlord, for Landlord's review and approval, all plans,
specifications and working drawings relating thereto, and Landlord shall select
the contractors to perform such improvement work.  Landlord shall not be liable
for any inconvenience or annoyance to Tenant or its visitors, or injury to
Tenant's business resulting in any way from such damage or the repair thereof;
provided however, that if such Casualty shall have damaged the Premises or
Common Areas necessary to Tenant's occupancy, and the Premises is not occupied
by Tenant as a result thereof, then during the time and to the extent the
Premises is unfit for occupancy, the Rent shall be abated in proportion to the
ratio that the amount of rentable square feet of the Premises which is unfit for
occupancy for the purposes permitted under this Lease bears to the total
rentable square feet of the Premises.  In the event that Landlord shall not
deliver the Landlord Repair Notice, Tenant's right to rent abatement pursuant to
the preceding sentence shall terminate as of the date which is reasonably
determined by Landlord to be the date Tenant should have completed repairs to
the Premises assuming Tenant used reasonable due diligence in connection
therewith.

11.2Landlord's Option to Repair.  Notwithstanding the terms of Section 11.1 of
this Lease, Landlord may elect not to rebuild and/or restore the Premises,
Building and/or Project, and instead terminate this Lease, by notifying Tenant
in writing of such termination within sixty (60) days after the date of
discovery of the damage, such notice to include a termination date giving Tenant
sixty (60) days to vacate the Premises, but Landlord may so elect only if the
Building or Project shall be damaged by Casualty, whether or not the Premises is
affected, and one or more of the following conditions is present: (i) in
Landlord's reasonable judgment, repairs cannot reasonably be completed within
one hundred eighty (180) days after the date of discovery of the damage (when
such repairs are made without the payment of overtime or other premiums);
(ii) the holder of any mortgage on the Building or Project or ground lessor with
respect to the Building or Project shall require that the insurance proceeds or
any portion thereof be used to retire the mortgage debt, or shall terminate the
ground lease, as the case may be; (iii) the damage is not fully covered by
Landlord's insurance policies; (iv) Landlord decides to rebuild the Building or
Common Areas so that they will be substantially different structurally or
architecturally; (v) the damage occurs during the last twelve (12) months of the
Lease Term; or (vi) any owner of any other portion of the Project, other than
Landlord, does not intend to repair the damage to such portion of the Project;
provided, however, that if the Premises and/or access thereto are materially
damaged by Casualty, and Landlord does not elect to terminate this Lease
pursuant to Landlord's termination right as provided above, and either the
repairs cannot, in the reasonable opinion of Landlord, be completed within one
hundred eighty (180) days after being commenced or the damage occurs during the
last twelve (12) months of the Lease Term, Tenant may elect, no earlier than
sixty (60) days after the date of the damage and not later than ninety (90) days
after the date of such damage, to terminate this Lease by written notice to
Landlord effective as of the date specified in the notice, which date shall not
be less than thirty (30) days nor more than sixty (60) days after the date such
notice is given by Tenant.  At any time, from time to time, after the date
occurring sixty (60) days after the date of the damage, Tenant may request that
Landlord inform Tenant of Landlord's reasonable opinion of the date of
completion of the repairs and Landlord shall respond to such request within five
(5) business days ("Landlord's Repair Estimate Notice").  Notwithstanding the
provisions of this Section 11.2, Tenant shall have the right to terminate this
Lease under this Section 11.2 only if each of the following conditions is
satisfied:

24

 

--------------------------------------------------------------------------------

(a) the damage to the Project by Casualty was not caused by the gross negligence
or intentional act of Tenant or its partners or subpartners and their respective
officers, agents, servants, employees, and independent contractors; (b) Tenant
is not then in default under this Lease; (c) as a result of the damage, Tenant
cannot reasonably conduct business from the Premises; and, (d) as a result of
the damage to the Project, Tenant does not occupy or use the Premises at
all.  In the event this Lease is terminated in accordance with the terms of this
Section 11.2, Tenant shall assign to Landlord (or to any party designated by
Landlord) all insurance proceeds payable to Tenant under Tenant's insurance
required under items (ii) and (iii) of Section 10.3.2 of this Lease.  

11.3Waiver of Statutory Provisions.  The provisions of this Lease, including
this Article 11, constitute an express agreement between Landlord and Tenant
with respect to any and all damage to, or destruction of, all or any part of the
Premises, the Building or the Project, and any statute or regulation of the
State of California, including, without limitation, Sections 1932(2) and 1933(4)
of the California Civil Code, with respect to any rights or obligations
concerning damage or destruction in the absence of an express agreement between
the parties, and any other statute or regulation, now or hereafter in effect,
shall have no application to this Lease or any damage or destruction to all or
any part of the Premises, the Building or the Project.

ARTICLE 12

NONWAIVER

No provision of this Lease shall be deemed waived by either party hereto unless
expressly waived in a writing signed thereby.  The waiver by either party hereto
of any breach of any term, covenant or condition herein contained shall not be
deemed to be a waiver of any subsequent breach of same or any other term,
covenant or condition herein contained.  The subsequent acceptance of Rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular Rent so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
Rent.  No acceptance of a lesser amount than the Rent herein stipulated shall be
deemed a waiver of Landlord's right to receive the full amount due, nor shall
any endorsement or statement on any check or payment or any letter accompanying
such check or payment be deemed an accord and satisfaction, and Landlord may
accept such check or payment without prejudice to Landlord's right to recover
the full amount due.  No receipt of monies by Landlord from Tenant after the
termination of this Lease shall in any way alter the length of the Lease Term or
of Tenant's right of possession hereunder, or after the giving of any notice
shall reinstate, continue or extend the Lease Term or affect any notice given
Tenant prior to the receipt of such monies, it being agreed that after the
service of notice or the commencement of a suit, or after final judgment for
possession of the Premises, Landlord may receive and collect any Rent due, and
the payment of said Rent shall not waive or affect said notice, suit or
judgment.

ARTICLE 13

CONDEMNATION

If the whole or any part of the Premises, Building or Project shall be taken by
power of eminent domain or condemned by any competent authority for any public
or quasi-public use or purpose, or if any adjacent property or street shall be
so taken or condemned, or reconfigured or vacated by such authority in such
manner as to require the use, reconstruction or remodeling of any part of the
Premises, Building or Project, or if Landlord shall grant a deed or other
instrument in lieu of such taking by eminent domain or condemnation, Landlord
shall have the option to terminate this Lease effective as of the date
possession is required to be surrendered to the authority.  Tenant shall not
because of such taking assert any claim against Landlord or the authority for
any compensation because of such taking and Landlord shall be entitled to the
entire award or payment in connection therewith, except that Tenant shall have
the right to file any separate claim available to Tenant for any taking of
Tenant's personal property and fixtures belonging to Tenant and removable by
Tenant upon expiration of the Lease Term pursuant to the terms of this Lease,
and for moving expenses, so long as such claims do not diminish the award
available to Landlord, its ground lessor with respect to the Building or Project
or its mortgagee, and such claim is payable separately to Tenant.  All Rent
shall be apportioned as of the date of such termination.  Tenant hereby waives
any and all rights it might otherwise have pursuant to Section 1265.130 of The
California Code of Civil Procedure.  

25

 

--------------------------------------------------------------------------------

ARTICLE 14

ASSIGNMENT AND SUBLETTING

14.1Transfers.  Tenant shall not, without the prior written consent of Landlord,
assign, mortgage, pledge, hypothecate, encumber, or permit any lien to attach
to, or otherwise transfer, this Lease or any interest hereunder, permit any
assignment, or other transfer of this Lease or any interest hereunder by
operation of law, sublet the Premises or any part thereof, or enter into any
license or concession agreements or otherwise permit the occupancy or use of the
Premises or any part thereof by any persons other than Tenant and its employees
and contractors (all of the foregoing are hereinafter sometimes referred to
collectively as "Transfers" and any person or entity to whom any Transfer is
made or sought to be made is hereinafter sometimes referred to as a
"Transferee").  If Tenant desires Landlord's consent to any Transfer, Tenant
shall notify Landlord in writing, which notice (the "Transfer Notice") shall
include (i) the proposed effective date of the Transfer, which shall not be less
than fifteen (15) business days nor more than one hundred eighty (180) days
after the date of delivery of the Transfer Notice, (ii) a description of the
portion of the Premises to be transferred (the "Subject Space"), (iii) all of
the terms of the proposed Transfer and the consideration therefor, including
calculation of the "Transfer Premium", as that term is defined in Section 14.3
below, in connection with such Transfer, the name and address of the proposed
Transferee, and a copy of all existing executed and/or proposed documentation
pertaining to the proposed Transfer, including all existing operative documents
to be executed to evidence such Transfer or the agreements incidental or related
to such Transfer, provided that Landlord shall have the right to require Tenant
to utilize Landlord's standard Transfer documents in connection with the
documentation of such Transfer, (iv) current financial statements of the
proposed Transferee certified by an officer, partner or owner thereof, business
credit and personal references and history of the proposed Transferee and any
other information required by Landlord which will enable Landlord to determine
the financial responsibility, character, and reputation of the proposed
Transferee, nature of such Transferee's business and proposed use of the Subject
Space and (v) an executed estoppel certificate from Tenant in the form attached
hereto as Exhibit E.  Any Transfer made without Landlord's prior written consent
shall, at Landlord's option, be null, void and of no effect, and shall, at
Landlord's option, constitute a default by Tenant under this Lease.  Whether or
not Landlord consents to any proposed Transfer, Tenant shall pay Landlord's
review and processing fees, as well as any reasonable professional fees
(including, without limitation, attorneys', accountants', architects',
engineers' and consultants' fees) incurred by Landlord, within thirty (30) days
after written request by Landlord.

14.2Landlord's Consent.  Landlord shall not unreasonably withhold its consent to
any proposed Transfer of the Subject Space to the Transferee on the terms
specified in the Transfer Notice.  Without limitation as to other reasonable
grounds for withholding consent, the parties hereby agree that it shall be
reasonable under this Lease and under any applicable law for Landlord to
withhold consent to any proposed Transfer where one or more of the following
apply:

14.2.1The Transferee is of a character or reputation or engaged in a business
which is not consistent with the quality of the Building or the Project, or
would be a significantly less prestigious occupant of the Building than Tenant;

14.2.2The Transferee intends to use the Subject Space for purposes which are not
permitted under this Lease;

14.2.3The Transferee is either a governmental agency or instrumentality thereof;

14.2.4The Transferee is not a party of reasonable financial worth and/or
financial stability in light of the responsibilities to be undertaken in
connection with the Transfer on the date consent is requested;

14.2.5The proposed Transfer would cause a violation of another lease for space
in the Project, or would give an occupant of the Project a right to cancel its
lease;

14.2.6The terms of the proposed Transfer will allow the Transferee to exercise a
right of renewal, right of expansion, right of first offer, or other similar
right held by Tenant (or will allow the Transferee to occupy space leased by
Tenant pursuant to any such right); or

26

 

--------------------------------------------------------------------------------

14.2.7Either the proposed Transferee, or any person or entity which directly or
indirectly, controls, is controlled by, or is under common control with, the
proposed Transferee, (i) occupies space in the Project at the time of the
request for consent, or (ii) is negotiating with Landlord to lease space in the
Project at such time, or (iii) has negotiated with Landlord during the six
(6)-month period immediately preceding the Transfer Notice, but in each case,
only to the extent Landlord has (or reasonably anticipates having) comparable
space available in the Building to meet such proposed Transferee's needs; or

14.2.8The Transferee does not intend to occupy at least seventy-five percent
(75%) of the entire Premises and conduct its business therefrom for a
substantial portion of the term of the Transfer.

If Landlord consents to any Transfer pursuant to the terms of this Section 14.2
(and does not exercise any recapture rights Landlord may have under Section 14.4
of this Lease), Tenant may within six (6) months after Landlord's consent, but
not later than the expiration of said six (6)-month period, enter into such
Transfer of the Premises or portion thereof, upon substantially the same terms
and conditions as are set forth in the Transfer Notice furnished by Tenant to
Landlord pursuant to Section 14.1 of this Lease, provided that if there are any
changes in the terms and conditions from those specified in the Transfer Notice
(i) such that Landlord would initially have been entitled to refuse its consent
to such Transfer under this Section 14.2, or (ii) which would cause the proposed
Transfer to be more favorable to the Transferee than the terms set forth in
Tenant's original Transfer Notice, Tenant shall again submit the Transfer to
Landlord for its approval and other action under this Article 14 (including
Landlord's right of recapture, if any, under Section 14.4 of this
Lease).  Notwithstanding anything to the contrary in this Lease, if Tenant or
any proposed Transferee claims that Landlord has unreasonably withheld or
delayed its consent under this Section 14.2 or otherwise has breached or acted
unreasonably under this Article 14, their sole remedies shall be a declaratory
judgment and an injunction for the relief sought without any monetary damages,
and Tenant hereby waives the provisions of Section 1995.310 of the California
Civil Code, or any successor statute, and all other remedies, including, without
limitation, any right at law or equity to terminate this Lease, on its own
behalf and, to the extent permitted under all applicable laws, on behalf of the
proposed Transferee.  Tenant shall indemnify, defend and hold harmless Landlord
from any and all liability, losses, claims, damages, costs, expenses, causes of
action and proceedings involving any third party or parties (including without
limitation Tenant's proposed subtenant or assignee) who claim they were damaged
by Landlord's wrongful withholding or conditioning of Landlord's consent.

14.3Transfer Premium.  If Landlord consents to a Transfer, as a condition
thereto which the parties hereby agree is reasonable, Tenant shall pay to
Landlord fifty percent (50%) of any "Transfer Premium," as that term is defined
in this Section 14.3, received by Tenant from such Transferee.  "Transfer
Premium" shall mean all rent, additional rent or other consideration payable by
such Transferee in connection with the Transfer in excess of the Rent and
Additional Rent payable by Tenant under this Lease during the term of the
Transfer on a per rentable square foot basis if less than all of the Premises is
transferred, after deducting the reasonable expenses incurred by Tenant for
(i) any changes, alterations and improvements to the Premises in connection with
the Transfer, (ii) any free base rent or other economic concessions reasonably
provided to the Transferee, and (iii) any brokerage commissions in connection
with the Transfer.  "Transfer Premium" shall also include, but not be limited
to, key money, bonus money or other cash consideration paid by Transferee to
Tenant in connection with such Transfer, and any payment in excess of fair
market value for services rendered by Tenant to Transferee or for assets,
fixtures, inventory, equipment, or furniture transferred by Tenant to Transferee
in connection with such Transfer.  

14.4Landlord's Option as to Subject Space.  Notwithstanding anything to the
contrary contained in this Article 14, Landlord shall have the option, by giving
written notice to Tenant within thirty (30) days after receipt of any Transfer
Notice, to recapture the Subject Space.  Such recapture notice shall cancel and
terminate this Lease with respect to the Subject Space as of the date stated in
the Transfer Notice as the effective date of the proposed Transfer until the
last day of the term of the Transfer as set forth in the Transfer Notice (or at
Landlord's option, shall cause the Transfer to be made to Landlord or its agent,
in which case the parties shall execute the Transfer documentation promptly
thereafter).  In the event of a recapture by Landlord, if this Lease shall be
canceled with respect to less than the entire Premises, the Rent reserved herein
shall be prorated on the basis of the number of rentable square feet retained by
Tenant in proportion to the number of rentable square feet contained in the
Premises, and this Lease as so amended shall continue

27

 

--------------------------------------------------------------------------------

thereafter in full force and effect, and upon request of either party, the
parties shall execute written confirmation of the same.  If Landlord declines,
or fails to elect in a timely manner to recapture the Subject Space under this
Section 14.4, then, provided Landlord has consented to the proposed Transfer,
Tenant shall be entitled to proceed to Transfer the Subject Space to the
proposed Transferee, subject to provisions of this Article 14.

14.5Effect of Transfer.  If Landlord consents to a Transfer, (i) the TCCs of
this Lease shall in no way be deemed to have been waived or modified, (ii) such
consent shall not be deemed consent to any further Transfer by either Tenant or
a Transferee, (iii) Tenant shall deliver to Landlord, promptly after execution,
an original executed copy of all documentation pertaining to the Transfer in
form reasonably acceptable to Landlord, (iv) Tenant shall furnish upon
Landlord's request a complete statement, certified by an independent certified
public accountant, or Tenant's chief financial officer, setting forth in detail
the computation of any Transfer Premium Tenant has derived and shall derive from
such Transfer, and (v) no Transfer relating to this Lease or agreement entered
into with respect thereto, whether with or without Landlord's consent, shall
relieve Tenant or any guarantor of the Lease from any liability under this
Lease, including, without limitation, in connection with the Subject
Space.  Landlord or its authorized representatives shall have the right at all
reasonable times to audit the books, records and papers of Tenant relating to
any Transfer, and shall have the right to make copies thereof.  If the Transfer
Premium respecting any Transfer shall be found understated, Tenant shall, within
thirty (30) days after demand, pay the deficiency, and if understated by more
than two percent (2%), Tenant shall pay Landlord's costs of such audit.

14.6Additional Transfers.  For purposes of this Lease, the term "Transfer" shall
also include (i) if Tenant is a partnership, the withdrawal or change,
voluntary, involuntary or by operation of law, of more than fifty percent (50%)
or more of the partners, or transfer of more than fifty percent (50%) or more of
partnership interests, within a twelve (12)-month period, or the dissolution of
the partnership without immediate reconstitution thereof, and (ii) if Tenant is
a closely held corporation (i.e., whose stock is not publicly held and not
traded through an exchange or over the counter), (A) the dissolution, merger,
consolidation or other reorganization of Tenant or (B) the sale or other
transfer of an aggregate of more than fifty percent (50%) or more of the voting
shares of Tenant (other than to immediate family members by reason of gift or
death), within a twelve (12)-month period, or (C) the sale, mortgage,
hypothecation or pledge of an aggregate of more than fifty percent (50%) or more
of the value of the unencumbered assets of Tenant within a twelve (12)-month
period.

14.7Occurrence of Default.  Any Transfer hereunder shall be subordinate and
subject to the provisions of this Lease, and if this Lease shall be terminated
during the term of any Transfer, Landlord shall have the right to: (i) treat
such Transfer as cancelled and repossess the Subject Space by any lawful means,
or (ii) require that such Transferee attorn to and recognize Landlord as its
landlord under any such Transfer.  If Tenant shall be in default under this
Lease, Landlord is hereby irrevocably authorized, as Tenant's agent and
attorney-in-fact, to direct any Transferee to make all payments under or in
connection with the Transfer directly to Landlord (which Landlord shall apply
towards Tenant's obligations under this Lease) until such default is
cured.  Such Transferee shall rely on any representation by Landlord that Tenant
is in default hereunder, without any need for confirmation thereof by
Tenant.  Upon any assignment, the assignee shall assume in writing all
obligations and covenants of Tenant thereafter to be performed or observed under
this Lease.  No collection or acceptance of rent by Landlord from any Transferee
shall be deemed a waiver of any provision of this Article 14 or the approval of
any Transferee or a release of Tenant from any obligation under this Lease,
whether theretofore or thereafter accruing.  In no event shall Landlord's
enforcement of any provision of this Lease against any Transferee be deemed a
waiver of Landlord's right to enforce any term of this Lease against Tenant or
any other person.  If Tenant's obligations hereunder have been guaranteed,
Landlord's consent to any Transfer shall not be effective unless the guarantor
also consents to such Transfer.

14.8Deemed Consent Transfers.  Notwithstanding anything to the contrary
contained in this Lease, (A) an assignment or subletting of all or a portion of
the Premises to an affiliate of Tenant (an entity which is controlled by,
controls, or is under common control with, Tenant as of the date of this Lease),
(B) a sale of corporate shares of capital stock in Tenant in connection with an
initial public offering of Tenant's stock on a nationally-recognized stock
exchange, (C) an assignment of the Lease to an entity which acquires all or
substantially all of the stock or assets of Tenant, or (D) an assignment of the
Lease to an entity which is the resulting entity of a merger or consolidation of
Tenant during the Lease Term, shall not be deemed a Transfer requiring
Landlord's consent under this Article 14 (any such assignee or sublessee
described in items (A)

28

 

--------------------------------------------------------------------------------

through (D) of this Section 14.8 hereinafter referred to as a "Permitted
Transferee"), provided that (i) Tenant notifies Landlord at least thirty (30)
days prior to the effective date of any such assignment or sublease and promptly
supplies Landlord with any documents or information reasonably requested by
Landlord regarding such Transfer or Permitted Transferee as set forth above,
(ii) Tenant is not in default, beyond the applicable notice and cure period, and
such assignment or sublease is not a subterfuge by Tenant to avoid its
obligations under this Lease, (iii) such Permitted Transferee shall be of a
character and reputation consistent with the quality of the Building, (iv) such
Permitted Transferee shall have a tangible net worth (not including goodwill as
an asset) computed in accordance with generally accepted accounting principles
("Net Worth") at least equal to the greater of (1) the Net Worth of Original
Tenant on the date of this Lease, and (2) the Net Worth of Tenant on the day
immediately preceding the effective date of such assignment or sublease, (v) no
assignment or sublease relating to this Lease, whether with or without
Landlord's consent, shall relieve Tenant from any liability under this Lease,
and (vi) the liability of such Permitted Transferee under either an assignment
or sublease shall be joint and several with Tenant.  An assignee of Tenant's
entire interest in this Lease who qualifies as a Permitted Transferee may also
be referred to herein as a "Permitted Transferee Assignee." "Control," as used
in this Section 14.8, shall mean the ownership, directly or indirectly, of more
than fifty percent (50%) of the voting securities of, or possession of the right
to vote, in the ordinary direction of its affairs, of more than fifty percent
(50%) of the voting interest in, any person or entity.

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND
REMOVAL OF TRADE FIXTURES

15.1Surrender of Premises.  No act or thing done by Landlord or any agent or
employee of Landlord during the Lease Term shall be deemed to constitute an
acceptance by Landlord of a surrender of the Premises unless such intent is
specifically acknowledged in writing by Landlord.  The delivery of keys to the
Premises to Landlord or any agent or employee of Landlord shall not constitute a
surrender of the Premises or effect a termination of this Lease, whether or not
the keys are thereafter retained by Landlord, and notwithstanding such delivery
Tenant shall be entitled to the return of such keys at any reasonable time upon
request until this Lease shall have been properly terminated.  The voluntary or
other surrender of this Lease by Tenant, whether accepted by Landlord or not, or
a mutual termination hereof, shall not work a merger, and at the option of
Landlord shall operate as an assignment to Landlord of all subleases or
subtenancies affecting the Premises or terminate any or all such sublessees or
subtenancies.

15.2Removal of Tenant Property by Tenant.  Upon the expiration of the Lease
Term, or upon any earlier termination of this Lease, Tenant shall, subject to
the provisions of this Article 15, quit and surrender possession of the Premises
to Landlord in as good order and condition as when Tenant took possession and as
thereafter improved by Landlord and/or Tenant, reasonable wear and tear and
repairs which are specifically made the responsibility of Landlord hereunder
excepted.  Upon such expiration or termination, in addition to Tenant's
obligations under Section 29.32, below, Tenant shall, without expense to
Landlord, remove or cause to be removed from the Premises all debris and
rubbish, and such items of furniture, equipment, business and trade fixtures,
free-standing cabinet work, server and telephone equipment, movable partitions
and other articles of personal property owned by Tenant or installed or placed
by Tenant at its expense in the Premises, and such similar articles of any other
persons claiming under Tenant, as Landlord may, in its reasonable discretion,
require to be removed, and Tenant shall repair at its own expense all damage to
the Premises and Building resulting from such removal.

ARTICLE 16

HOLDING OVER

If Tenant holds over after the expiration of the Lease Term with the express
written consent of Landlord, such tenancy shall be from month-to-month only, and
shall not constitute a renewal hereof or an extension for any further term, and
in such case Base Rent shall be payable at a monthly rate of (i) one hundred
fifty percent (150%) of the Base Rent applicable during the last rental period
of the Lease Term under this Lease for the first two (2) months immediately
following the expiration or earlier termination of the Lease Term, and (ii) two
hundred percent (200%) thereafter.  Such month-to-month tenancy shall be subject
to every other applicable term, covenant

29

 

--------------------------------------------------------------------------------

and agreement contained herein.  If Tenant holds over after the expiration of
the Lease Term without the express written consent of Landlord, such tenancy
shall be a tenancy at sufferance, and shall not constitute a renewal hereof or
an extension for any further term, and in such case daily damages in any action
to recover possession of the Premises shall be calculated at a daily rate equal
to two hundred percent (200%) of the Base Rent applicable during the last rental
period of the Lease Term under this Lease (calculated on a per diem basis). 
Nothing contained in this Article 16 shall be construed as consent by Landlord
to any holding over by Tenant, and Landlord expressly reserves the right to
require Tenant to vacate and deliver possession of the Premises to Landlord as
provided in this Lease upon the expiration or other termination of this
Lease.  The provisions of this Article 16 shall not be deemed to limit or
constitute a waiver of any other rights or remedies of Landlord provided herein
or at law.  If Tenant holds over without Landlord's express written consent, and
tenders payment of rent for any period beyond the expiration of the Lease Term
by way of check (whether directly to Landlord, its agents, or to a lock box) or
wire transfer, Tenant acknowledges and agrees that the cashing of such check or
acceptance of such wire shall be considered inadvertent and not be construed as
creating a month-to-month tenancy, provided Landlord refunds such payment to
Tenant promptly upon learning that such check has been cashed or wire transfer
received.  Tenant acknowledges that any holding over without Landlord’s express
written consent may compromise or otherwise affect Landlord's ability to enter
into new leases with prospective tenants regarding the Premises.  Therefore, if
Tenant fails to vacate and deliver the Premises upon the termination or
expiration of this Lease, in addition to any other liabilities to Landlord
accruing therefrom, Tenant shall protect, defend, indemnify and hold Landlord
harmless from and against all claims made by any succeeding tenant founded upon
such failure to vacate and deliver, and any losses suffered by Landlord,
including lost profits, resulting from such failure to vacate and
deliver.  Tenant agrees that any proceedings necessary to recover possession of
the Premises, whether before or after expiration of the Lease Term, shall be
considered an action to enforce the terms of this Lease for purposes of the
awarding of any attorney’s fees in connection therewith.

ARTICLE 17

ESTOPPEL CERTIFICATES

Within ten (10) days following a request in writing by Landlord, Tenant shall
execute, acknowledge and deliver to Landlord an estoppel certificate, which, as
submitted by Landlord, shall be substantially in the form of Exhibit E, attached
hereto (or such other form as may be required by any prospective mortgagee or
purchaser of the Project, or any portion thereof), indicating therein any
exceptions thereto that may exist at that time, and shall also contain any other
information reasonably requested by Landlord or Landlord's mortgagee or
prospective mortgagee.  Any such certificate may be relied upon by any
prospective mortgagee or purchaser of all or any portion of the Project.  Tenant
shall execute and deliver whatever other instruments may be reasonably required
for such purposes.  At any time during the Lease Term, Landlord may require
Tenant to provide Landlord with a current financial statement and financial
statements of the two (2) years prior to the current financial statement
year.  Such statements shall be prepared in accordance with generally accepted
accounting principles and, if such is the normal practice of Tenant, shall be
audited by an independent certified public accountant.  Failure of Tenant to
timely execute, acknowledge and deliver such estoppel certificate or other
instruments shall constitute an acceptance of the Premises and an acknowledgment
by Tenant that statements included in the estoppel certificate are true and
correct, without exception.

ARTICLE 18

SUBORDINATION

This Lease shall be subject and subordinate to all present and future ground or
underlying leases of the Building or Project and to the lien of any mortgage,
trust deed or other encumbrances now or hereafter in force against the Building
or Project or any part thereof, if any, and to all renewals, extensions,
modifications, consolidations and replacements thereof, and to all advances made
or hereafter to be made upon the security of such mortgages or trust deeds,
unless the holders of such mortgages, trust deeds or other encumbrances, or the
lessors under such ground lease or underlying leases, require in writing that
this Lease be superior thereto.  Tenant covenants and agrees in the event any
proceedings are brought for the foreclosure of any such mortgage or deed in lieu
thereof (or if any ground lease is terminated), to attorn, without any
deductions or set-offs whatsoever, to the lienholder or purchaser or any
successors thereto upon any such foreclosure

30

 

--------------------------------------------------------------------------------

sale or deed in lieu thereof (or to the ground lessor), if so requested to do so
by such purchaser or lienholder or ground lessor, and to recognize such
purchaser or lienholder or ground lessor as the lessor under this Lease,
provided such lienholder or purchaser or ground lessor shall agree to accept
this Lease and not disturb Tenant's occupancy, so long as Tenant timely pays the
rent and observes and performs the TCCs of this Lease to be observed and
performed by Tenant.  Landlord's interest herein may be assigned as security at
any time to any lienholder.  Tenant shall, within five (5) days of request by
Landlord, execute such further instruments or assurances as Landlord may
reasonably deem necessary to evidence or confirm the subordination or
superiority of this Lease to any such mortgages, trust deeds, ground leases or
underlying leases.  Tenant waives the provisions of any current or future
statute, rule or law which may give or purport to give Tenant any right or
election to terminate or otherwise adversely affect this Lease and the
obligations of the Tenant hereunder in the event of any foreclosure proceeding
or sale.

ARTICLE 19

DEFAULTS; REMEDIES

19.1Events of Default.  The occurrence of any of the following shall constitute
a default of this Lease by Tenant:

19.1.1Any failure by Tenant to pay any Rent or any other charge required to be
paid under this Lease, or any part thereof, when due unless such failure is
cured within ten (10) days after notice; or

19.1.2Except where a specific time period is otherwise set forth for Tenant's
performance in this Lease, in which event the failure to perform by Tenant
within such time period shall be a default by Tenant under this Section 19.1.2,
any failure by Tenant to observe or perform any other provision, covenant or
condition of this Lease to be observed or performed by Tenant where such failure
continues for thirty (30) days after written notice thereof from Landlord to
Tenant; provided that if the nature of such default is such that the same cannot
reasonably be cured within a thirty (30) day period, Tenant shall not be deemed
to be in default if it diligently commences such cure within such period and
thereafter diligently proceeds to rectify and cure such default, but in no event
exceeding a period of time in excess of sixty (60) days after written notice
thereof from Landlord to Tenant; or

19.1.3To the extent permitted by law, (i) Tenant or any guarantor of this Lease
being placed into receivership or conservatorship, or becoming subject to
similar proceedings under Federal or State law, or (ii) a general assignment by
Tenant or any guarantor of this Lease for the benefit of creditors, or (iii) the
taking of any corporate action in furtherance of bankruptcy or dissolution
whether or not there exists any proceeding under an insolvency or bankruptcy
law, or (iv) the filing by or against Tenant or any guarantor of any proceeding
under an insolvency or bankruptcy law, unless in the case of such a proceeding
filed against Tenant or any guarantor the same is dismissed within sixty (60)
days, or (v) the appointment of a trustee or receiver to take possession of all
or substantially all of the assets of Tenant or any guarantor, unless possession
is restored to Tenant or such guarantor within thirty (30) days, or (vi) any
execution or other judicially authorized seizure of all or substantially all of
Tenant's assets located upon the Premises or of Tenant's interest in this Lease,
unless such seizure is discharged within thirty (30) days; or

19.1.4Abandonment or vacation of all or a substantial portion of the Premises by
Tenant; or

19.1.5The failure by Tenant to observe or perform according to the provisions of
Articles 5, 14, 17 or 18 of this Lease where such failure continues for more
than two (2) business days after notice from Landlord; or

19.1.6Tenant's failure to occupy the Premises within ten (10) business days
after the Lease Commencement Date.

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law.

19.2Remedies Upon Default.  Upon the occurrence of any event of default by
Tenant, Landlord shall have, in addition to any other remedies available to
Landlord at law or in equity (all

31

 

--------------------------------------------------------------------------------

of which remedies shall be distinct, separate and cumulative), the option to
pursue any one or more of the following remedies, each and all of which shall be
cumulative and nonexclusive, without any notice or demand whatsoever.

19.2.1Terminate this Lease, in which event Tenant shall immediately surrender
the Premises to Landlord, and if Tenant fails to do so, Landlord may, without
prejudice to any other remedy which it may have for possession or arrearages in
rent, enter upon and take possession of the Premises and expel or remove Tenant
and any other person who may be occupying the Premises or any part thereof,
without being liable for prosecution or any claim for damages therefor; and
Landlord may recover from Tenant the following:

(a)The worth at the time of award of any unpaid rent which has been earned at
the time of such termination; plus

(b)The worth at the time of award of the amount by which the unpaid rent which
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(c)The worth at the time of award of the amount by which the unpaid rent for the
balance of the Lease Term after the time of award exceeds the amount of such
rental loss that Tenant proves could have been reasonably avoided; plus

(d)Any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant's failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom; and

(e)At Landlord's election, such other amounts in addition to or in lieu of the
foregoing as may be permitted from time to time by applicable law.

The term "rent" as used in this Section 19.2 shall be deemed to be and to mean
all sums of every nature required to be paid by Tenant pursuant to the terms of
this Lease, whether to Landlord or to others.  As used in
Sections 19.2.1(a) and (b), above, the "worth at the time of award" shall be
computed by allowing interest at the Interest Rate.  As used in
Section 19.2.1(c), above, the "worth at the time of award" shall be computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of award plus one percent (1%).  

19.2.2Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee's breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign, subject only to reasonable limitations).  Accordingly, if
Landlord does not elect to terminate this Lease on account of any default by
Tenant, Landlord may, from time to time, without terminating this Lease, enforce
all of its rights and remedies under this Lease, including the right to recover
all rent as it becomes due.

19.2.3Landlord shall at all times have the rights and remedies (which shall be
cumulative with each other and cumulative and in addition to those rights and
remedies available under Sections 19.2.1 and 19.2.2, above, or any law or other
provision of this Lease), without prior demand or notice except as required by
applicable law, to seek any declaratory, injunctive or other equitable relief,
and specifically enforce this Lease, or restrain or enjoin a violation or breach
of any provision hereof.

19.3Subleases of Tenant.  Whether or not Landlord elects to terminate this Lease
on account of any default by Tenant, as set forth in this Article 19, Landlord
shall have the right to terminate any and all subleases, licenses, concessions
or other consensual arrangements for possession entered into by Tenant and
affecting the Premises or may, in Landlord's sole discretion, succeed to
Tenant's interest in such subleases, licenses, concessions or arrangements.  In
the event of Landlord's election to succeed to Tenant's interest in any such
subleases, licenses, concessions or arrangements, Tenant shall, as of the date
of notice by Landlord of such election, have no further right to or interest in
the rent or other consideration receivable thereunder.

19.4Form of Payment After Default.  Following the occurrence of an event of
default by Tenant, Landlord shall have the right to require that any or all
subsequent amounts paid by Tenant to Landlord hereunder, whether to cure the
default in question or otherwise, be paid in the form of cash, money order,
cashier's or certified check drawn on an institution acceptable to

32

 

--------------------------------------------------------------------------------

Landlord, or by other means approved by Landlord, notwithstanding any prior
practice of accepting payments in any different form.

19.5Efforts to Relet.  No re-entry or repossession, repairs, maintenance,
changes, alterations and additions, reletting, appointment of a receiver to
protect Landlord's interests hereunder, or any other action or omission by
Landlord shall be construed as an election by Landlord to terminate this Lease
or Tenant's right to possession, or to accept a surrender of the Premises, nor
shall same operate to release Tenant in whole or in part from any of Tenant's
obligations hereunder, unless express written notice of such intention is sent
by Landlord to Tenant.  Tenant hereby irrevocably waives any right otherwise
available under any law to redeem or reinstate this Lease.

19.6Landlord Default.  Notwithstanding anything to the contrary set forth in
this Lease, Landlord shall be in default in the performance of any obligation
required to be performed by Landlord pursuant to this Lease if Landlord fails to
perform such obligation within thirty (30) days after the receipt of notice from
Tenant specifying in detail Landlord's failure to perform; provided, however, if
the nature of Landlord's obligation is such that more than thirty (30) days are
required for its performance, then Landlord shall not be in default under this
Lease if it shall commence such performance within such thirty (30) day period
and thereafter diligently pursues the same to completion.  Upon any such default
by Landlord under this Lease, Tenant may, except as otherwise specifically
provided in this Lease to the contrary, exercise any of its rights provided at
law or in equity.  Any award from a court or arbitrator in favor of Tenant
requiring payment by Landlord which is not paid by Landlord within the time
period directed by such award, may be offset by Tenant from Rent next due and
payable under this Lease; provided, however, Tenant may not deduct the amount of
the award against more than fifty percent (50%) of Base Rent next due and owing
(until such time as the entire amount of such judgment is deducted) to the
extent following a foreclosure or a deed-in-lieu of foreclosure.

ARTICLE 20

COVENANT OF QUIET ENJOYMENT

Landlord covenants that Tenant, on paying the Rent, charges for services and
other payments herein reserved and on keeping, observing and performing all the
other TCCs, provisions and agreements herein contained on the part of Tenant to
be kept, observed and performed, shall, during the Lease Term, peaceably and
quietly have, hold and enjoy the Premises subject to the TCCs, provisions and
agreements hereof without interference by any persons lawfully claiming by or
through Landlord.  The foregoing covenant is in lieu of any other covenant
express or implied.

ARTICLE 21

SECURITY DEPOSIT

Concurrent with Tenant's execution of this Lease, Tenant shall deposit with
Landlord a security deposit (the "Security Deposit") in the amount set forth in
Section 8 of the Summary, as security for the faithful performance by Tenant of
all of its obligations under this Lease.  If Tenant defaults with respect to any
provisions of this Lease, including, but not limited to, the provisions relating
to the payment of Rent, the removal of property and the repair of resultant
damage, Landlord may, without notice to Tenant, but shall not be required to
apply all or any part of the Security Deposit for the payment of any Rent or any
other sum in default and Tenant shall, upon demand therefor, restore the
Security Deposit to its original amount.  Any unapplied portion of the Security
Deposit shall be returned to Tenant, or, at Landlord's option, to the last
assignee of Tenant's interest hereunder, within sixty (60) days following the
expiration of the Lease Term.  Tenant shall not be entitled to any interest on
the Security Deposit.  Tenant hereby irrevocably waives and relinquishes any and
all rights, benefits, or protections, if any, Tenant now has, or in the future
may have, under Section 1950.7 of the California Civil Code, any successor
statute, and all other provisions of law, now or hereafter in effect, including,
but not limited to, any provision of law which (i) establishes the time frame by
which a landlord must refund a security deposit under a lease, or (ii) provides
that a landlord may claim from a security deposit only those sums reasonably
necessary to remedy defaults in the payment of rent, to repair damage caused by
a tenant, or to clean the subject premises.  Tenant acknowledges and agrees that
(A) any statutory time frames for the return of a security deposit are
superseded by the express period identified in

33

 

--------------------------------------------------------------------------------

this Article 21, above, and (B) rather than be so limited, Landlord may claim
from the Security Deposit (i) any and all sums expressly identified in this
Article 21, above, and (ii) any additional sums reasonably necessary to
compensate Landlord for any and all losses or damages caused by Tenant's default
of this Lease, including, but not limited to, all damages or rent due upon
termination of this Lease pursuant to Section 1951.2 of the California Civil
Code.

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES

Landlord shall have the right (not more than one (1) time during the initial
Lease Term) to move Tenant to other second (2nd), third (3rd) or fourth
(4th)-floor space on the East side of the Building comparable to the Premises,
with no less than ten (10) of the fourteen (14) offices in such space located on
the perimeter glass line (Landlord nevertheless using commercially reasonable,
good faith efforts to maximize the number of such offices to the perimeter glass
line), and all terms hereof shall apply to the new space with equal force;
provided that if the substitute premises contains less square footage than the
Premises, then all amounts, percentages and figures appearing or referred to in
this Lease based upon square footage (including, without limitation, the amount
of Rent) shall be modified in accordance with such reduced square footage.  In
such event, Landlord shall give Tenant prior notice, shall provide Tenant, at
Landlord's sole cost and expense, with improvements at least equal in quality to
those in the Premises and shall move Tenant's effects to the new space at
Landlord's sole cost and expense at such time and in such manner as to
inconvenience Tenant as little as reasonably practicable.   In addition,
Landlord shall reimburse Tenant for the reasonable costs and expenses incurred
by Tenant in connection with such relocation which are reasonably approved in
advance by Landlord up to an amount equal to Fifteen Thousand and 00/100 Dollars
($15,000.00) in the aggregate (including, but not limited to, for the costs of
reasonable moving expenses, supplies of replacement stationery and
cable/IT-related installations), within thirty (30) days of Landlord's receipt
of invoices marked paid, or other evidence of the amounts incurred and actually
paid by Tenant, as reasonably requested by Landlord.  Simultaneously with such
relocation of the Premises, the parties shall immediately execute an amendment
to this Lease stating the relocation of the Premises.

ARTICLE 23

SIGNS

23.1Full Floors.  Subject to Landlord's prior written approval, in its sole
discretion, and provided all signs are in keeping with the quality, design and
style of the Building and Project, Tenant, if the Premises comprise an entire
floor of the Building, at its sole cost and expense, may install identification
signage anywhere in the Premises including in the elevator lobby of the
Premises, provided that such signs must not be visible from the exterior of the
Building.

23.2Multi-Tenant Floors.  If other tenants occupy space on the floor on which
the Premises is located, Tenant's initial identifying signage (as opposed to any
replacement identifying signage, which shall be at Tenant's sole cost) shall be
provided by Landlord, at Landlord's cost, and such signage shall be comparable
to that used by Landlord for other similar floors in the Building and shall
comply with Landlord's Building standard signage program.

23.3Building Directory.  A building directory is located in the lobby of the
Building.  Tenant shall have the right, at Landlord's sole cost and expense as
to Tenant's initial name strip, to designate one (1) name strip on such
directory, and any subsequent changes to Tenant's name strip shall be at
Tenant's sole cost and expense following Tenant's receipt of Landlord's consent
thereto (which consent may be withheld in Landlord's sole and absolute
discretion).

23.4Prohibited Signage and Other Items.  Any signs, notices, logos, pictures,
names or advertisements which are installed and that have not been separately
approved by Landlord may be removed without notice by Landlord at the sole
expense of Tenant.  Tenant may not install any signs on the exterior or roof of
the Project or the Common Areas.  Any signs, window coverings, or blinds (even
if the same are located behind the Landlord-approved window coverings for the
Building), or other items visible from the exterior of the Premises or Building,
shall be subject to the prior approval of Landlord, in its sole discretion.

34

 

--------------------------------------------------------------------------------

ARTICLE 24

COMPLIANCE WITH LAW

Landlord shall comply with all Applicable Laws relating to the Base Building,
provided that compliance with such Applicable Laws is not the responsibility of
Tenant under this Lease, and provided further that Landlord's failure to comply
therewith would prohibit Tenant from obtaining or maintaining a certificate of
occupancy for the Premises, or would unreasonably and materially affect the
safety of Tenant's employees or create a significant health hazard for Tenant's
employees.  Landlord shall be permitted to include in Operating Expenses any
costs or expenses incurred by Landlord under this Article 24 to the extent not
prohibited by the terms of Section 4.2.4 above.  For purposes of Section 1938 of
the California Civil Code, Landlord hereby discloses to Tenant, and Tenant
hereby acknowledges, that the Premises have not undergone inspection by a
Certified Access Specialist (CASp).  As required by Section 1938(e) of the
California Civil Code, Landlord hereby states as follows:  "A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law.  Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant.  The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises."  In furtherance of the foregoing, Landlord and Tenant hereby agree as
follows:  (a) any CASp inspection requested by Tenant shall be conducted, at
Tenant's sole cost and expense, by a CASp designated by Landlord, subject to
Landlord's reasonable rules and requirements; (b) Tenant, at its sole cost and
expense, shall be responsible for making any improvements or repairs within the
Premises to correct violations of construction-related accessibility standards;
and (c) if anything done by or for Tenant in its use or occupancy of the
Premises shall require any improvements or repairs to the Building or Project
(outside the Premises) to correct violations of construction-related
accessibility standards, then Tenant shall reimburse Landlord upon demand, as
Additional Rent, for the cost to Landlord of performing such improvements or
repairs.

Tenant shall not do anything or suffer anything to be done in or about the
Premises or the Project which will in any way conflict with any law, statute,
ordinance or other governmental rule, regulation or requirement now in force or
which may hereafter be enacted or promulgated, including, without limitation,
any such governmental regulations related to disabled access (collectively,
"Applicable Laws").  At its sole cost and expense, Tenant shall promptly comply
with all Applicable Laws (including the making of any alterations to the
Premises required by Applicable Laws) which relate to (i) Tenant's use of the
Premises, (ii) the Alterations in the Premises, or (iii) the Base Building, but,
as to the Base Building, only to the extent such obligations are triggered by
Tenant's Alterations or use of the Premises for non-general office use.  Should
any standard or regulation now or hereafter be imposed on Landlord or Tenant by
a state, federal or local governmental body charged with the establishment,
regulation and enforcement of occupational, health or safety standards for
employers, employees, landlords or tenants, then Tenant agrees, at its sole cost
and expense, to comply promptly with such standards or regulations.  The
judgment of any court of competent jurisdiction or the admission of Tenant in
any judicial action, regardless of whether Landlord is a party thereto, that
Tenant has violated any of said governmental measures, shall be conclusive of
that fact as between Landlord and Tenant.  

ARTICLE 25

LATE CHARGES

If any installment of Rent or any other sum due from Tenant shall not be
received by Landlord or Landlord's designee when due, then Tenant shall pay to
Landlord a late charge equal to five percent (5%) of the overdue amount plus any
attorneys' fees incurred by Landlord by reason of Tenant's failure to pay Rent
and/or other charges when due hereunder; provided, however, with regard to the
first such failure in any twelve (12) month period, Landlord will waive such
late charge to the extent Tenant cures such failure within five (5) business
days following Tenant's receipt of written notice from Landlord that the same
was not received when due.  The late charge shall be deemed Additional Rent and
the right to require it shall be in addition to all of Landlord's other rights
and remedies hereunder or at law and shall not be construed as liquidated
damages or

35

 

--------------------------------------------------------------------------------

as limiting Landlord's remedies in any manner.  In addition to the late charge
described above, any Rent or other amounts owing hereunder which are not paid
within ten (10) days after the date they are due shall bear interest from the
date when due until paid at the "Interest Rate." For purposes of this Lease, the
"Interest Rate" shall be an annual rate equal to the lesser of (i) the annual
"Bank Prime Loan" rate cited in the Federal Reserve Statistical Release
Publication H.15(519), published weekly (or such other comparable index as
Landlord and Tenant shall reasonably agree upon if such rate ceases to be
published), plus four (4) percentage points, and (ii) the highest rate permitted
by applicable law.

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT

26.1Landlord's Cure.  All covenants and agreements to be kept or performed by
Tenant under this Lease shall be performed by Tenant at Tenant's sole cost and
expense and without any reduction of Rent, except to the extent, if any,
otherwise expressly provided herein.  If Tenant shall fail to perform any
obligation under this Lease, and such failure shall continue in excess of the
time allowed under Section 19.1.2, above, unless a specific time period is
otherwise stated in this Lease, Landlord may, but shall not be obligated to,
make any such payment or perform any such act on Tenant's part without waiving
its rights based upon any default of Tenant and without releasing Tenant from
any obligations hereunder.

26.2Tenant's Reimbursement.  Except as may be specifically provided to the
contrary in this Lease, Tenant shall pay to Landlord, upon delivery by Landlord
to Tenant of statements therefor: (i) sums equal to expenditures reasonably made
and obligations incurred by Landlord in connection with the remedying by
Landlord of Tenant's defaults pursuant to the provisions of Section 26.1;
(ii) sums equal to all losses, costs, liabilities, damages and expenses referred
to in Article 10 of this Lease; and (iii) sums equal to all expenditures made
and obligations incurred by Landlord in collecting or attempting to collect the
Rent or in enforcing or attempting to enforce any rights of Landlord under this
Lease or pursuant to law, including, without limitation, all legal fees and
other amounts so expended.  Tenant's obligations under this Section 26.2 shall
survive the expiration or sooner termination of the Lease Term.

ARTICLE 27

ENTRY BY LANDLORD

Landlord reserves the right at all reasonable times (during Building Hours with
respect to items (i) and (ii) below) and upon at least twenty-four (24) hours
prior notice to Tenant (except in the case of an emergency) to enter the
Premises to (i) inspect them; (ii) show the Premises to prospective purchasers,
or to current or prospective mortgagees, ground or underlying lessors or
insurers, or during the last twelve (12) months of the Lease Term, to
prospective tenants; (iii) post notices of nonresponsibility; or (iv) alter,
improve or repair the Premises or the Building, or for structural alterations,
repairs or improvements to the Building or the Building's systems and
equipment.  Notwithstanding anything to the contrary contained in this
Article 27, Landlord may enter the Premises at any time to (A) perform services
required of Landlord, including janitorial service; (B) take possession due to
any breach of this Lease in the manner provided herein; and (C) perform any
covenants of Tenant which Tenant fails to perform.  Landlord may make any such
entries without the abatement of Rent, except as otherwise provided in this
Lease, and may take such reasonable steps as required to accomplish the stated
purposes; provided, however, except for (x) emergencies, (y) repairs,
alterations, improvements or additions required by governmental or
quasi-governmental authorities or court order or decree, or (z) repairs which
are the obligation of Tenant hereunder, any such entry shall be performed in a
manner so as not to unreasonably interfere with Tenant's use of the Premises and
shall be performed after normal business hours if reasonably practical.  With
respect to items (y) and (z) above, Landlord shall use commercially reasonable
efforts to not materially interfere with Tenant's use of, or access to, the
Premises.  Tenant hereby waives any claims for damages or for any injuries or
inconvenience to or interference with Tenant's business, lost profits, any loss
of occupancy or quiet enjoyment of the Premises, and any other loss occasioned
thereby.  For each of the above purposes, Landlord shall at all times have a key
with which to unlock all the doors in the Premises, excluding Tenant's vaults,
safes and special security areas designated in advance by Tenant.  In an
emergency, Landlord shall have the right to use any means that Landlord may deem
proper to open the doors in and to the Premises.  Any entry into the Premises by
Landlord in the manner hereinbefore

36

 

--------------------------------------------------------------------------------

described shall not be deemed to be a forcible or unlawful entry into, or a
detainer of, the Premises, or an actual or constructive eviction of Tenant from
any portion of the Premises.  No provision of this Lease shall be construed as
obligating Landlord to perform any repairs, alterations or decorations except as
otherwise expressly agreed to be performed by Landlord herein.

ARTICLE 28

TENANT PARKING

Tenant shall be entitled to use, commencing on the Lease Commencement Date, the
amount of unreserved parking passes set forth in Section 9 of the Summary, which
parking passes shall pertain to the Project parking facilities, provided that
Tenant shall be entitled to use, on a monthly basis, up to ten (10) of such
unreserved parking passes for parking in the uncovered surface parking lot
serving the front of the Building without charge.  Tenant's unreserved parking
passes shall be without charge for the initial Lease Term and any extensions
thereof(excepting only any parking taxes or other charges imposed by
governmental authorities in connection with the use of such parking [as more
particularly contemplated below]).  In addition to any fees that may be charged
to Tenant in connection with its parking of automobiles in the Project parking
facilities, Tenant shall be responsible for the full amount of any taxes imposed
by any governmental authority in connection with the renting of such parking
passes by Tenant or the use of the parking facility by Tenant.  Tenant's
continued right to use the parking passes is conditioned upon Tenant abiding by
all rules and regulations which are prescribed from time to time for the orderly
operation and use of the parking facility where the parking passes are located,
including any sticker or other identification system established by Landlord,
Tenant's cooperation in seeing that Tenant's employees and visitors also comply
with such rules and regulations and Tenant not being in default under this
Lease.  Landlord specifically reserves the right to change the size,
configuration, design, layout and all other aspects of the Project parking
facility at any time and Tenant acknowledges and agrees that Landlord may,
without incurring any liability to Tenant and without any abatement of Rent
under this Lease, from time to time, close-off or restrict access to the Project
parking facility for purposes of permitting or facilitating any such
construction, alteration or improvements.  Landlord may, at any time, institute
valet assisted parking, tandem parking stalls, "stack" parking, or other parking
program within the Project parking facility, the cost of which shall be included
in Operating Expenses.  Landlord may delegate its responsibilities hereunder to
a parking operator in which case such parking operator shall have all the rights
of control attributed hereby to the Landlord.  The parking passes rented by
Tenant pursuant to this Article 28 are provided to Tenant solely for use by
Tenant's own personnel and such passes may not be transferred, assigned,
subleased or otherwise alienated by Tenant without Landlord's prior
approval.  Tenant may validate visitor parking by such method or methods as the
Landlord may establish, at the validation rate from time to time generally
applicable to visitor parking.

ARTICLE 29

MISCELLANEOUS PROVISIONS

29.1Terms; Captions.  The words "Landlord" and "Tenant" as used herein shall
include the plural as well as the singular.  The necessary grammatical changes
required to make the provisions hereof apply either to corporations or
partnerships or individuals, men or women, as the case may require, shall in all
cases be assumed as though in each case fully expressed.  The captions of
Articles and Sections are for convenience only and shall not be deemed to limit,
construe, affect or alter the meaning of such Articles and Sections.

29.2Binding Effect.  Subject to all other provisions of this Lease, each of the
covenants, conditions and provisions of this Lease shall extend to and shall, as
the case may require, bind or inure to the benefit not only of Landlord and of
Tenant, but also of their respective heirs, personal representatives, successors
or assigns, provided this clause shall not permit any assignment by Tenant
contrary to the provisions of Article 14 of this Lease.

29.3No Air Rights.  No rights to any view or to light or air over any property,
whether belonging to Landlord or any other person, are granted to Tenant by this
Lease.  If at any time any windows of the Premises are temporarily darkened or
the light or view therefrom is obstructed by reason of any repairs,
improvements, maintenance or cleaning in or about the Project, the same shall be
without liability to Landlord and without any reduction or diminution of
Tenant's obligations under this Lease.

37

 

--------------------------------------------------------------------------------

29.4Modification of Lease.  Should any current or prospective mortgagee or
ground lessor for the Building or Project require a modification of this Lease,
which modification will not cause an increased cost or expense to Tenant or in
any other way materially and adversely change the rights and obligations of
Tenant hereunder, then and in such event, Tenant agrees that this Lease may be
so modified and agrees to execute whatever documents are reasonably required
therefor and to deliver the same to Landlord within ten (10) days following a
request therefor.  At the request of Landlord or any mortgagee or ground lessor,
Tenant agrees to execute a short form of Lease and deliver the same to Landlord
within ten (10) days following the request therefor.

29.5Transfer of Landlord's Interest.  Tenant acknowledges that Landlord has the
right to transfer all or any portion of its interest in the Project or Building
and in this Lease, and Tenant agrees that in the event of any such transfer,
Landlord shall automatically be released from all liability under this Lease and
Tenant agrees to look solely to such transferee for the performance of
Landlord's obligations hereunder after the date of transfer and such transferee
shall be deemed to have fully assumed and be liable for all obligations of this
Lease to be performed by Landlord, including the return of any Security Deposit,
and Tenant shall attorn to such transferee.  Tenant further acknowledges that
Landlord may assign its interest in this Lease to a mortgage lender as
additional security and agrees that such an assignment shall not release
Landlord from its obligations hereunder and that Tenant shall continue to look
to Landlord for the performance of its obligations hereunder.

29.6Prohibition Against Recording or Publication.  Neither this Lease, nor any
memorandum, affidavit or other writing with respect thereto, shall be recorded
or otherwise published by Tenant or by anyone acting through, under or on behalf
of Tenant.

29.7Landlord's Title.  Landlord's title is and always shall be paramount to the
title of Tenant.  Nothing herein contained shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.

29.8Relationship of Parties.  Nothing contained in this Lease shall be deemed or
construed by the parties hereto or by any third party to create the relationship
of principal and agent, partnership, joint venturer or any association between
Landlord and Tenant.

29.9Application of Payments.  Landlord shall have the right to apply payments
received from Tenant pursuant to this Lease, regardless of Tenant's designation
of such payments, to satisfy any obligations of Tenant hereunder, in such order
and amounts as Landlord, in its sole discretion, may elect.

29.10Time of Essence.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

29.11Partial Invalidity.  If any term, provision or condition contained in this
Lease shall, to any extent, be invalid or unenforceable, the remainder of this
Lease, or the application of such term, provision or condition to persons or
circumstances other than those with respect to which it is invalid or
unenforceable, shall not be affected thereby, and each and every other term,
provision and condition of this Lease shall be valid and enforceable to the
fullest extent possible permitted by law.

29.12No Warranty.  In executing and delivering this Lease, Tenant has not relied
on any representations, including, but not limited to, any representation as to
the amount of any item comprising Additional Rent or the amount of the
Additional Rent in the aggregate or that Landlord is furnishing the same
services to other tenants, at all, on the same level or on the same basis, or
any warranty or any statement of Landlord which is not set forth herein or in
one or more of the exhibits attached hereto.  Tenant agrees that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the physical condition of the Building, the Project, the land upon
which the Building or the Project are located, or the Premises, or the expenses
of operation of the Premises, the Building or the Project, or any other matter
or thing affecting or related to the Premises, except as herein expressly set
forth in the provisions of this Lease.

29.13Landlord Exculpation.  The liability of Landlord or the Landlord Parties to
Tenant for any default by Landlord under this Lease or arising in connection
herewith or with Landlord's operation, management, leasing, repair, renovation,
alteration or any other matter relating to the Project or the Premises shall be
limited solely and exclusively to an amount which is equal to the

38

 

--------------------------------------------------------------------------------

lesser of (a) the interest of Landlord in the Building or (b) the equity
interest Landlord would have in the Building if the Building were encumbered by
third-party debt in an amount equal to eighty percent (80%) of the value of the
Building (as such value is determined by Landlord), provided that in no event
shall such liability extend to any sales or insurance proceeds received by
Landlord or the Landlord Parties in connection with the Project, Building or
Premises.  Neither Landlord, nor any of the Landlord Parties shall have any
personal liability therefor, and Tenant hereby expressly waives and releases
such personal liability on behalf of itself and all persons claiming by, through
or under Tenant.  The limitations of liability contained in this Section 29.13
shall inure to the benefit of Landlord's and the Landlord Parties' present and
future partners, beneficiaries, officers, directors, trustees, shareholders,
agents and employees, and their respective partners, heirs, successors and
assigns.  Under no circumstances shall any present or future partner of Landlord
(if Landlord is a partnership), or trustee or beneficiary (if Landlord or any
partner of Landlord is a trust), have any liability for the performance of
Landlord's obligations under this Lease.  Notwithstanding any contrary provision
herein, neither Landlord nor the Landlord Parties shall be liable under any
circumstances for injury or damage to, or interference with, Tenant's business,
including but not limited to, loss of profits, loss of rents or other revenues,
loss of business opportunity, loss of goodwill or loss of use, in each case,
however occurring.

29.14Entire Agreement.  It is understood and acknowledged that there are no oral
agreements between the parties hereto affecting this Lease and this Lease
constitutes the parties' entire agreement with respect to the leasing of the
Premises and supersedes and cancels any and all previous negotiations,
arrangements, brochures, agreements and understandings, if any, between the
parties hereto (including, without limitation, any confidentiality agreement,
letter of intent, request for proposal, or similar agreement previously entered
into between Landlord and Tenant in anticipation of this Lease) or displayed by
Landlord to Tenant with respect to the subject matter thereof, and none thereof
shall be used to interpret or construe this Lease.  None of the terms,
covenants, conditions or provisions of this Lease can be modified, deleted or
added to except in writing signed by the parties hereto.

29.15Right to Lease.  Landlord reserves the absolute right to effect such other
tenancies in the Project as Landlord in the exercise of its sole business
judgment shall determine to best promote the interests of the Building or
Project.  Tenant does not rely on the fact, nor does Landlord represent, that
any specific tenant or type or number of tenants shall, during the Lease Term,
occupy any space in the Building or Project.

29.16Force Majeure.  Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, acts of terrorism, inability to obtain
services, labor, or materials or reasonable substitutes therefor, governmental
actions, civil commotions, fire or other casualty, and other causes beyond the
reasonable control of the party obligated to perform, except with respect to the
obligations imposed with regard to Rent and other charges to be paid by Tenant
pursuant to this Lease and except as to Tenant's obligations under
Articles 5 and 24 of this Lease (collectively, a "Force Majeure"),
notwithstanding anything to the contrary contained in this Lease, shall excuse
the performance of such party for a period equal to any such prevention, delay
or stoppage and, therefore, if this Lease specifies a time period for
performance of an obligation of either party, that time period shall be extended
by the period of any delay in such party's performance caused by a Force
Majeure.

29.17Waiver of Redemption by Tenant.  Tenant hereby waives, for Tenant and for
all those claiming under Tenant, any and all rights now or hereafter existing to
redeem by order or judgment of any court or by any legal process or writ,
Tenant's right of occupancy of the Premises after any termination of this Lease.

29.18Notices.  All notices, demands, statements or communications (collectively,
"Notices") given or required to be given by either party to the other hereunder
shall be in writing, shall be (A) delivered by a nationally recognized overnight
courier, or (B) delivered personally.  Any such Notice shall be delivered (i) to
Tenant at the appropriate address set forth in Section 10 of the Summary, or to
such other place as Tenant may from time to time designate in a Notice to
Landlord; or (ii) to Landlord at the addresses set forth in Section 11 of the
Summary, or to such other firm or to such other place as Landlord may from time
to time designate in a Notice to Tenant.  Any Notice will be deemed given on the
date of receipted delivery, of refusal to accept delivery, or when delivery is
first attempted but cannot be made due to a change of address for which no
Notice was given.  If Tenant is notified of the identity and address of
Landlord's mortgagee or ground or underlying lessor, Tenant shall give to such
mortgagee or ground or underlying lessor

39

 

--------------------------------------------------------------------------------

written notice of any default by Landlord under the terms of this Lease by
registered or certified mail, and such mortgagee or ground or underlying lessor
shall be given a reasonable opportunity to cure such default prior to Tenant's
exercising any remedy available to Tenant.  The party delivering Notice shall
use commercially reasonable efforts to provide a courtesy copy of each such
Notice to the receiving party via electronic mail.  

29.19Joint and Several.  If there is more than one Tenant, the obligations
imposed upon Tenant under this Lease shall be joint and several.

29.20Authority.  If Tenant is a corporation, trust or partnership, each
individual executing this Lease on behalf of Tenant hereby represents and
warrants that Tenant is a duly formed and existing entity qualified to do
business in California and that Tenant has full right and authority to execute
and deliver this Lease and that each person signing on behalf of Tenant is
authorized to do so.  In such event, Tenant shall, within ten (10) days after
execution of this Lease, deliver to Landlord satisfactory evidence of such
authority and, if a corporation, upon demand by Landlord, also deliver to
Landlord satisfactory evidence of (i) good standing in Tenant's state of
incorporation and (ii) qualification to do business in California.

29.21Attorneys' Fees.  In the event that either Landlord or Tenant should bring
suit for the possession of the Premises, for the recovery of any sum due under
this Lease, or because of the breach of any provision of this Lease or for any
other relief against the other, then all costs and expenses, including
reasonable attorneys' fees, incurred by the prevailing party therein shall be
paid by the other party, which obligation on the part of the other party shall
be deemed to have accrued on the date of the commencement of such action and
shall be enforceable whether or not the action is prosecuted to judgment.

29.22Governing Law; WAIVER OF TRIAL BY JURY.  This Lease shall be construed and
enforced in accordance with the laws of the State of California.  IN ANY ACTION
OR PROCEEDING ARISING HEREFROM, LANDLORD AND TENANT HEREBY CONSENT TO (I) THE
JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF CALIFORNIA, (II) SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW, AND (III) IN THE INTEREST
OF SAVING TIME AND EXPENSE, TRIAL WITHOUT A JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE OTHER OR THEIR
SUCCESSORS IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT'S USE OR OCCUPANCY OF THE
PREMISES, AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY
REMEDY.  IN THE EVENT LANDLORD COMMENCES ANY SUMMARY PROCEEDINGS OR ACTION FOR
NONPAYMENT OF BASE RENT OR ADDITIONAL RENT, TENANT SHALL NOT INTERPOSE ANY
COUNTERCLAIM OF ANY NATURE OR DESCRIPTION (UNLESS SUCH COUNTERCLAIM SHALL BE
MANDATORY) IN ANY SUCH PROCEEDING OR ACTION, BUT SHALL BE RELEGATED TO AN
INDEPENDENT ACTION AT LAW.

29.23Submission of Lease.  Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of, option for or option
to lease, and it is not effective as a lease or otherwise until execution and
delivery by both Landlord and Tenant.

29.24Brokers.  Landlord and Tenant hereby warrant to each other that they have
had no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, excepting only the real estate brokers or agents
specified in Section 12 of the Summary (the "Brokers"), and that they know of no
other real estate broker or agent who is entitled to a commission in connection
with this Lease.  Landlord shall pay the Brokers pursuant to the terms of
separate commission agreements.  Each party agrees to indemnify and defend the
other party against and hold the other party harmless from any and all claims,
demands, losses, liabilities, lawsuits, judgments, costs and expenses (including
without limitation reasonable attorneys' fees) with respect to any leasing
commission or equivalent compensation alleged to be owing on account of any
dealings with any real estate broker or agent, other than the Brokers, occurring
by, through, or under the indemnifying party.

29.25Independent Covenants.  This Lease shall be construed as though the
covenants herein between Landlord and Tenant are independent and not dependent
and Tenant hereby expressly waives the benefit of any statute to the contrary
and agrees that if Landlord fails to

40

 

--------------------------------------------------------------------------------

perform its obligations set forth herein, Tenant shall not be entitled to make
any repairs or perform any acts hereunder at Landlord's expense or to any setoff
of the Rent or other amounts owing hereunder against Landlord.

29.26Project or Building Name and Signage.  Landlord shall have the right at any
time to change the name of the Project or Building and to install, affix and
maintain any and all signs on the exterior and on the interior of the Project or
Building as Landlord may, in Landlord's sole discretion, desire.  Tenant shall
not use the name of the Project or Building or use pictures or illustrations of
the Project or Building in advertising or other publicity or for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises, without the prior written consent of Landlord.

29.27Counterparts.  This Lease may be executed in counterparts with the same
effect as if both parties hereto had executed the same document.  Both
counterparts shall be construed together and shall constitute a single lease.

29.28Confidentiality.  Tenant acknowledges that the content of this Lease and
any related documents are confidential information.  Tenant shall keep such
confidential information strictly confidential and shall not disclose such
confidential information to any person or entity other than Tenant's financial,
legal, and space planning consultants.

29.29Transportation Management.  Tenant shall fully comply with all present or
future programs intended to manage parking, transportation or traffic in and
around the Building, and in connection therewith, Tenant shall take responsible
action for the transportation planning and management of all employees located
at the Premises by working directly with Landlord, any governmental
transportation management organization or any other transportation-related
committees or entities.

29.30Building Renovations.  It is specifically understood and agreed that
Landlord has made no representation or warranty to Tenant and has no obligation
and has made no promises to alter, remodel, improve, renovate, repair or
decorate the Premises, Building, or any part thereof and that no representations
respecting the condition of the Premises or the Building have been made by
Landlord to Tenant.  However, Tenant hereby acknowledges that Landlord is
currently renovating or may during the Lease Term renovate, improve, alter, or
modify (collectively, the "Renovations") the Project, the Building and/or the
Premises including without limitation the parking structure, common areas,
systems and equipment, roof, and structural portions of the same, which
Renovations may include, without limitation, (i) installing sprinklers in the
Building common areas and tenant spaces, (ii) modifying the common areas and
tenant spaces to comply with applicable laws and regulations, including
regulations relating to the physically disabled, seismic conditions, and
building safety and security, and (iii) installing new floor covering, lighting,
and wall coverings in the Building common areas, and in connection with any
Renovations, Landlord may, among other things, erect scaffolding or other
necessary structures in the Building, limit or eliminate access to portions of
the Project, including portions of the common areas, or perform work in the
Building, which work may create noise, dust or leave debris in the
Building.  Tenant hereby agrees that such Renovations and Landlord's actions in
connection with such Renovations shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of Rent.  Landlord shall
have no responsibility or for any reason be liable to Tenant for any direct or
indirect injury to or interference with Tenant's business arising from the
Renovations, nor shall Tenant be entitled to any compensation or damages from
Landlord for loss of the use of the whole or any part of the Premises or of
Tenant's personal property or improvements resulting from the Renovations or
Landlord's actions in connection with such Renovations, or for any inconvenience
or annoyance occasioned by such Renovations or Landlord's actions.

29.31No Violation.  Tenant hereby warrants and represents that neither its
execution of nor performance under this Lease shall cause Tenant to be in
violation of any agreement, instrument, contract, law, rule or regulation by
which Tenant is bound, and Tenant shall protect, defend, indemnify and hold
Landlord harmless against any claims, demands, losses, damages, liabilities,
costs and expenses, including, without limitation, reasonable attorneys' fees
and costs, arising from Tenant's breach of this warranty and representation.

29.32Communications and Computer Lines.  Tenant may install, maintain, replace,
remove or use any communications or computer wires and cables (collectively, the
"Lines") at the

41

 

--------------------------------------------------------------------------------

Project in or serving the Premises, provided that (i) Tenant shall obtain
Landlord's prior written consent, use Landlord's designated contractor for
provision of cabling and riser management services (or, if Landlord does not
have a designated contractor, then an experienced and qualified contractor
reasonably approved in writing by Landlord), and comply with all of the other
provisions of Articles 7 and 8 of this Lease, (ii) an acceptable number of spare
Lines and space for additional Lines shall be maintained for existing and future
occupants of the Project, as determined in Landlord's reasonable opinion,
(iii) the Lines therefor (including riser cables) shall be (x) appropriately
insulated to prevent excessive electromagnetic fields or radiation,
(y) surrounded by a protective conduit reasonably acceptable to Landlord, and
(z) identified in accordance with the "Identification Requirements," as that
term is set forth hereinbelow, (iv) any new Lines servicing the Premises shall
comply with all applicable governmental laws and regulations, (v) as a condition
to permitting the installation of new Lines, Tenant shall label the new Lines
located in or serving the Premises, and (vi) Tenant shall pay all costs in
connection therewith.  All new Lines shall be clearly marked with adhesive
plastic labels (or plastic tags attached to such Lines with wire) to show
Tenant's name, suite number, telephone number and the name of the person to
contact in the case of an emergency (A) every four feet (4') outside the
Premises (specifically including, but not limited to, the electrical room risers
and other Common Areas), and (B) at the Lines' termination point(s)
(collectively, the "Identification Requirements").  Upon the expiration of the
Lease Term, or immediately following any earlier termination of this Lease,
Tenant shall, at Tenant's sole cost and expense, remove all such new Lines
installed by Tenant, and repair any damage caused by such removal.  In the event
that Tenant fails to complete such removal and/or fails to repair any damage
caused by the removal of any such new Lines, Landlord may do so and may charge
the cost thereof to Tenant.  Landlord reserves the right to require that Tenant
remove any such new Lines located in or serving the Premises which are installed
by (or on behalf of Tenant) in violation of these provisions, or which are at
any time (1) are in violation of any Applicable Laws, (2) are inconsistent with
then-existing industry standards (such as the standards promulgated by the
National Fire Protection Association (e.g., such organization's "2002 National
Electrical Code")), or (3) otherwise represent a dangerous or potentially
dangerous condition.

29.33Hazardous Substances.  

29.33.1Definitions.  For purposes of this Lease, the following definitions shall
apply: "Hazardous Material(s)" shall mean any solid, liquid or gaseous substance
or material that is described or characterized as a toxic or hazardous
substance, waste, material, pollutant, contaminant or infectious waste, or any
matter that in certain specified quantities would be injurious to the public
health or welfare, or words of similar import, in any of the "Environmental
Laws," as that term is defined below, or any other words which are intended to
define, list or classify substances by reason of deleterious properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity or reproductive
toxicity and includes, without limitation, asbestos, petroleum (including crude
oil or any fraction thereof, natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum
products, polychlorinated biphenyls, urea formaldehyde, radon gas, nuclear or
radioactive matter, medical waste, soot, vapors, fumes, acids, alkalis,
chemicals, microbial matters (such as molds, fungi or other bacterial matters),
biological agents and chemicals which may cause adverse health effects,
including but not limited to, cancers and /or toxicity.  "Environmental Laws"
shall mean any and all federal, state, local or quasi-governmental laws (whether
under common law, statute or otherwise), ordinances, decrees, codes, rulings,
awards, rules, regulations or guidance or policy documents now or hereafter
enacted or promulgated and as amended from time to time, in any way relating to
(i) the protection of the environment, the health and safety of persons
(including employees), property or the public welfare from actual or potential
release, discharge, escape or emission (whether past or present) of any
Hazardous Materials or (ii) the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of any Hazardous Materials.

29.33.2Compliance with Environmental Laws.  Landlord covenants that during the
Lease Term, Landlord shall comply with all Environmental Laws in accordance
with, and as required by, the TCCs of Article 24 of this Lease.  Tenant
represents and warrants that, except as herein set forth, it will not use, store
or dispose of any Hazardous Materials in or on the Premises.  However,
notwithstanding the preceding sentence, Landlord agrees that Tenant may use,
store and properly dispose of commonly available household cleaners and
chemicals to maintain the Premises and Tenant's routine office operations (such
as printer toner and copier toner) (hereinafter the "Permitted
Chemicals").  Landlord and Tenant acknowledge that any or all of the Permitted
Chemicals described in this paragraph may constitute Hazardous
Materials.  However, Tenant may

42

 

--------------------------------------------------------------------------------

use, store and dispose of same, provided that in doing so, Tenant fully complies
with all Environmental Laws.  

29.33.3Tenant Hazardous Materials.  Tenant will (i) obtain and maintain in full
force and effect all Environmental Permits (as defined below) that may be
required from time to time under any Environmental Laws applicable to Tenant or
the Premises, and (ii) be and remain in compliance with all terms and conditions
of all such Environmental Permits and with all other Environmental
Laws.  "Environmental Permits" means, collectively, any and all permits,
consents, licenses, approvals and registrations of any nature at any time
required pursuant to, or in order to comply with any Environmental Law.  On or
before the Lease Commencement Date and on each annual anniversary of the
Commencement Date thereafter, as well as at any other time following Tenant's
receipt of a reasonable request from Landlord, Tenant agrees to deliver to
Landlord a list of all Hazardous Materials anticipated to be used by Tenant in
the Premises and the quantities thereof.  At any time following Tenant's receipt
of a request from Landlord, Tenant shall promptly complete an "environmental
questionnaire" using the form then-provided by Landlord.  Upon the expiration or
earlier termination of this Lease, Tenant agrees to promptly remove from the
Premises, the Building and the Project, at its sole cost and expense, any and
all Hazardous Materials, including any equipment or systems containing Hazardous
Materials, which are installed, brought upon, stored, used, generated or
released upon, in, under or about the Premises, the Building, and/or the Project
or any portion thereof by Tenant and/or any Tenant Parties (such obligation to
survive the expiration or sooner termination of this Lease).  Nothing in this
Lease shall impose any liability on Tenant for any Hazardous Materials in
existence on the Premises, Building or Project prior to the Lease Commencement
Date or brought onto the Premises, Building or Project after the Lease
Commencement Date by any third parties not under Tenant's control.

29.33.4Landlord's Right of Environmental Audit.  Landlord may, upon reasonable
notice to Tenant, be granted access to and enter the Premises no more than once
annually to perform or cause to have performed an environmental inspection, site
assessment or audit.  Such environmental inspector or auditor may be chosen by
Landlord, in its sole discretion, and be performed at Landlord's sole
expense.  To the extent that the report prepared upon such inspection,
assessment or audit, indicates the presence of Hazardous Materials in violation
of Environmental Laws, or provides recommendations or suggestions to prohibit
the release, discharge, escape or emission of any Hazardous Materials at, upon,
under or within the Premises, or to comply with any Environmental Laws, Tenant
shall promptly, at Tenant's sole expense, comply with such recommendations or
suggestions, including, but not limited to performing such additional
investigative or subsurface investigations or remediation(s) as recommended by
such inspector or auditor.  Notwithstanding the above, if at any time, Landlord
has actual notice or reasonable cause to believe that Tenant has violated, or
permitted any violations of any Environmental Law, then Landlord will be
entitled to perform its environmental inspection, assessment or audit at any
time, notwithstanding the above mentioned annual limitation, and Tenant must
reimburse Landlord for the cost or fees incurred for such as Additional Rent.

29.33.5Indemnifications.  Landlord agrees to indemnify, defend, protect and hold
harmless the Tenant Parties from and against any liability, obligation, damage
or costs, including without limitation, attorneys' fees and costs, resulting
directly or indirectly from any use, presence, removal or disposal of any
Hazardous Materials to the extent such liability, obligation, damage or costs
was a result of actions caused or knowingly permitted by Landlord or a Landlord
Party.  Tenant agrees to indemnify, defend, protect and hold harmless the
Landlord Parties from and against any liability, obligation, damage or costs,
including without limitation, attorneys' fees and costs, resulting directly or
indirectly from any use, presence, removal or disposal of any Hazardous
Materials or breach of any provision of this section, to the extent such
liability, obligation, damage or costs was a result of actions caused or
permitted by Tenant or a Tenant Party.  

29.34Development of the Project.

29.34.1Subdivision.  Landlord reserves the right to further subdivide all or a
portion of the Project.  Tenant agrees to execute and deliver, upon demand by
Landlord and in the form requested by Landlord, any additional documents needed
to conform this Lease to the circumstances resulting from such subdivision.

29.34.2The Other Improvements.  If portions of the Project or property adjacent
to the Project (collectively, the "Other Improvements") are owned by an entity
other than Landlord, Landlord, at its option, may enter into an agreement with
the owner or owners of any or

43

 

--------------------------------------------------------------------------------

all of the Other Improvements to provide (i) for reciprocal rights of access
and/or use of the Project and the Other Improvements, (ii) for the common
management, operation, maintenance, improvement and/or repair of all or any
portion of the Project and the Other Improvements, (iii) for the allocation of a
portion of the Direct Expenses to the Other Improvements and the operating
expenses and taxes for the Other Improvements to the Project, and (iv) for the
use or improvement of the Other Improvements and/or the Project in connection
with the improvement, construction, and/or excavation of the Other Improvements
and/or the Project.  Nothing contained herein shall be deemed or construed to
limit or otherwise affect Landlord's right to convey all or any portion of the
Project or any other of Landlord's rights described in this Lease.

29.34.3Construction of Project and Other Improvements.  Tenant acknowledges that
portions of the Project and/or the Other Improvements may be under construction
following Tenant's occupancy of the Premises, and that such construction may
result in levels of noise, dust, obstruction of access, etc.  which are in
excess of that present in a fully constructed project.  Tenant hereby waives any
and all rent offsets or claims of constructive eviction which may arise in
connection with such construction.

29.35Water Sensors.  Landlord may, at Landlord's sole cost and expense, install
web-enabled wireless water leak sensor devices designed to alert the Tenant on a
twenty-four (24) hour seven (7) day per week basis if a water leak is occurring
in the Premises (which water sensor device(s) located in the Premises shall be
referred to herein as "Water Sensors").  The Water Sensors may be installed in
any areas in the Premises where water is utilized (such as sinks, pipes,
faucets, water heaters, coffee machines, ice machines, water dispensers and
water fountains), and in locations that may be designated from time to time by
Landlord (the "Sensor Areas").  In connection with any Alterations affecting or
relating to any Sensor Areas, Landlord may require Water Sensors to be installed
or updated in Landlord's sole and absolute discretion.  With respect to the
installation of any such Water Sensors, Tenant shall obtain Landlord's prior
written consent, use an experienced and qualified contractor reasonably
designated by Landlord, and comply with all of the other provisions of Article 8
of this Lease.  Tenant shall, at Tenant's sole cost and expense, pursuant to
Article 7 of this Lease keep any Water Sensors located in the Premises (whether
installed by Tenant or someone else) in good working order, repair and condition
at all times during the Lease Term and comply with all of the other provisions
of Article 7 of this Lease.  Notwithstanding any provision to the contrary
contained herein, Landlord has neither an obligation to monitor, repair or
otherwise maintain the Water Sensors, nor an obligation to respond to any alerts
it may receive from the Water Sensors or which may be generated from the Water
Sensors.  Upon the expiration of the Lease Term, or immediately following any
earlier termination of this Lease, Tenant shall leave the Water Sensors in place
together with all necessary user information such that the same may be used by a
future occupant of the Premises (e.g., the Water Sensors shall be unblocked and
ready for use by a third-party).  

29.36LEED Certification.  Landlord may, in Landlord's sole and absolute
discretion, elect to apply to obtain or maintain a LEED certification for the
Project (or portion thereof), or other applicable certification in connection
with Landlord's sustainability practices for the Project (as such sustainability
practices are to be determined by Landlord, in its sole and absolute discretion,
from time to time).  In the event that Landlord elects to pursue such an
aforementioned certification, Tenant shall, at Tenant's sole cost and expense,
promptly cooperate with the Landlord's efforts in connection therewith and
provide Landlord with any documentation it may need in order to obtain or
maintain the aforementioned certification (which cooperation may include, but
shall not be limited to, Tenant complying with certain standards pertaining to
the purchase of materials used in connection with any Alterations or
improvements undertaken by the Tenant in the Project, the sharing of
documentation pertaining to any Alterations or improvements undertaken by Tenant
in the Project with Landlord, and the sharing of Tenant's billing information
pertaining to trash removal and recycling related to Tenant's operations in the
Project).

29.37Green Cleaning/Recycling.  To the extent a "green cleaning program" and/or
a recycling program is implemented by Landlord in the Building and/or Project
(each in Landlord's sole and absolute discretion), Tenant shall, at Tenant's
sole cost and expense, comply with the provisions of each of the foregoing
programs (e.g., Tenant shall separate waste appropriately so that it can be
efficiently processed by Landlord's particular recycling contractors).  To the
extent Tenant fails to comply with any of Landlord's recycling programs
contemplated by the foregoing, Tenant shall be required to pay any contamination
charges related to such non-compliance.  

44

 

--------------------------------------------------------------------------------

29.38Open-Ceiling Plan.  In the event that the Premises has an "open ceiling
plan", then Landlord and third parties leasing or otherwise using/managing or
servicing space on the floor immediately above the Premises shall have the right
to install, maintain, repair and replace mechanical, electrical and plumbing
fixtures, devices, piping, ductwork and all other improvements through the floor
above the Premises (which may penetrate through the ceiling of the Premises and
be visible within the Premises during the course of construction and upon
completion thereof) (as applicable, the "Penetrating Work"), as Landlord may
determine in Landlord's sole and absolute discretion and with no approval rights
being afforded to Tenant with respect thereto.  Moreover, there shall be no
obligation by Landlord or any such third party to enclose or otherwise screen
any of such Penetrating Work from view within the Premises, whether during the
course of construction or upon completion thereof.  Since Tenant is anticipated
to be occupying the Premises at the time the Penetrating Work is being
performed, Landlord agrees that it shall (and shall cause third parties to) use
commercially reasonable efforts to perform the Penetrating Work in a manner so
as to attempt to minimize interference with Tenant's use of the Premises;
provided, however, such Penetrating Work may be performed during normal business
hours, without any obligation to pay overtime or other premiums.  Tenant hereby
acknowledges that, notwithstanding Tenant’s occupancy of the Premises during the
performance of any such Penetrating Work, Tenant hereby agrees that the
performance of such Penetrating Work shall in no way constitute a constructive
eviction of Tenant nor entitle Tenant to any abatement of rent.  Neither
Landlord nor any of the Landlord Parties or any third parties performing the
Penetrating Work shall be responsible for any direct or indirect injury to or
interference with Tenant’s business arising from the performance of such
Penetrating Work, nor shall Tenant be entitled to any compensation or damages
from Landlord or any of the Landlord Parties or any third parties performing the
Penetrating Work for loss of the use of the whole or any part of the Premises or
of Tenant’s personal property or improvements resulting from the performance of
the Penetrating Work, or for any inconvenience or annoyance occasioned by the
Penetrating Work.  In addition, Tenant hereby agrees to promptly and diligently
cooperate with Landlord and any of the third parties performing the Penetrating
Work in order to facilitate the applicable party's performance of the particular
Penetrating Work in an efficient and timely manner.

29.39Prohibited Persons; Foreign Corrupt Practices Act and Anti-Money
Laundering.  Neither Tenant nor any of its affiliates, nor any of their
respective members, partners or other equity holders, and none of their
respective officers, directors or managers is, nor prior to or during the Lease
Term, will they become a person or entity with whom U.S. persons or entities are
restricted from doing business under (a) the Patriot Act (as defined below), (b)
any other requirements contained in the rules and regulations of the Office of
Foreign Assets Control, Department of the Treasury ("OFAC") (including any
"blocked" person or entity listed in the Annex to Executive Order Nos. 12947,
13099 and 13224 and any modifications thereto or thereof or any other person or
entity named on OFAC's Specially Designated Blocked Persons List) or (c) any
other U.S. statute, Executive Order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit or Support Terrorism) or other governmental action
(collectively, "Prohibited Persons").  Prior to and during the Lease Term,
Tenant, and to Tenant's knowledge, its employees and any person acting on its
behalf have at all times fully complied with, and are currently in full
compliance with, the Foreign Corrupt Practices Act of 1977 and any other
applicable anti-bribery or anti-corruption laws.  Tenant is not entering into
this Lease, directly or indirectly, in violation of any laws relating to drug
trafficking, money laundering or predicate crimes to money laundering. As used
herein, "Patriot Act" shall mean the USA Patriot Act of 2001, 107 Public Law 56
(October 26, 2001) and all other statutes, orders, rules and regulations of the
U.S. government and its various executive departments, agencies and offices
interpreting and implementing the Patriot Act.

29.40Signatures.  The parties hereto consent and agree that this Lease may be
signed and/or transmitted by facsimile, e-mail of a .pdf document or using
electronic signature technology (e.g., via DocuSign or similar electronic
signature technology), and that such signed electronic record shall be valid and
as effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this Lease using electronic signature technology, by
clicking “SIGN”, such party is signing this Lease electronically, and (2) the
electronic signatures appearing on this Lease shall be treated, for purposes of
validity, enforceability and admissibility, the same as handwritten signatures.

[Signatures follow on next page]




45

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be executed
the day and date first above written.

 

"LANDLORD":

KILROY REALTY, L.P.,
a Delaware limited partnership

By:Kilroy Realty Corporation,
a Maryland corporation

Its:  General Partner

By:/s/ Nelson Ackerly
Name:Nelson Ackerly
Its:Senior Vice President, San Diego

By:/s/ Michael Nelson
Name:Michael Nelson
Its:VP, Asset Management San Diego

"TENANT":

VIKING THERAPEUTICS, INC.,

a Delaware corporation

By:/s/ Michael Morneau
Name:Michael Morneau
Its:VP, Finance and Administration

By:/s/ Brian Lian
Name:Brian Lian
Its:CEO

 

 

 

46

 

--------------------------------------------------------------------------------

 

EXHIBIT A

DEL MAR CORPORATE CENTRE II

OUTLINE OF PREMISES

 

[gmbv2vpxku3i000001.jpg]




 



-1-

 



 

--------------------------------------------------------------------------------

 

EXHIBIT B

DEL MAR CORPORATE CENTRE II

INTENTIONALLY OMITTED

 

 

 

 

 



-2-

 



 

--------------------------------------------------------------------------------

 

EXHIBIT C

DEL MAR CORPORATE CENTRE II

NOTICE OF LEASE TERM DATES

 

To:_______________________

_______________________

_______________________

_______________________

 

Re:

Office Lease dated ____________, 20__ (the "Lease"), by and between
____________________, a _____________________ ("Landlord"), and
_______________________, a _______________________ ("Tenant"), for _____________
rentable square feet of space commonly known as Suite ______ (the "Premises"),
located on the ______ (___) floor of that certain office building located at
____________________________, _______________, _________________ (the
"Building").

Dear ________________:

Notwithstanding any provision to the contrary contained in the Lease, this
letter is to confirm and agree upon the following:

 

1.

Tenant has accepted the above-referenced Premises as being delivered in
accordance with the Lease, and there is no deficiency in construction.  

 

2.

The Lease Term shall commence on or has commenced on ______________ for a term
of __________________ ending on __________________.

 

3.

Rent commenced to accrue on __________________, in the amount of
________________.

 

4.

If the Lease Commencement Date is other than the first day of the month, the
first billing will contain a pro rata adjustment.  Each billing thereafter shall
be for the full amount of the monthly installment as provided for in the Lease.

 

5.

Your rent checks should be made payable to __________________ at
___________________.

 

6.

The rentable square feet of the Premises are ________________ and
______________, respectively.

 

7.

Tenant's Share of Direct Expenses with respect to the Premises is ________% of
the Project.

 

8.

Capitalized terms used herein that are defined in the Lease shall have the same
meaning when used herein.  Tenant confirms that the Lease has not been modified
or altered except as set forth herein, and the Lease is in full force and
effect.  Landlord and Tenant acknowledge and agree that to each party's actual
knowledge, neither party is in default or violation of any covenant, provision,
obligation, agreement or condition in the Lease.

If the provisions of this letter correctly set forth our understanding, please
so acknowledge by signing at the place provided below on the enclosed copy of
this letter and returning the same to Landlord.

The parties hereto consent and agree that this letter may be signed and/or
transmitted by facsimile, e-mail of a .pdf document or using electronic
signature technology (e.g., via DocuSign or similar electronic signature
technology), and that such signed electronic record shall be valid and as
effective to bind the party so signing as a paper copy bearing such party’s
handwritten signature. The parties further consent and agree that (1) to the
extent a party signs this letter using electronic signature technology, by
clicking “SIGN”, such party is signing this letter electronically,

 



-1-

 



 

--------------------------------------------------------------------------------

 

and (2) the electronic signatures appearing on this letter shall be treated, for
purposes of validity, enforceability and admissibility, the same as handwritten
signatures.

 

 

"Landlord":

,

a

 

By:

Name:

Its:

By:

Name:

Its:

 

Agreed to and Accepted

as of ____________, 20__.

"Tenant":

,

a

By:

Name:

Its:

By:

Name:

Its:

 

 

 

 



--

 



 

--------------------------------------------------------------------------------

 

EXHIBIT D

DEL MAR CORPORATE CENTRE II

RULES AND REGULATIONS

Tenant shall faithfully observe and comply with the following Rules and
Regulations.  Landlord shall not be responsible to Tenant for the nonperformance
of any of said Rules and Regulations by or otherwise with respect to the acts or
omissions of any other tenants or occupants of the Project.  In the event of any
conflict between the Rules and Regulations and the other provisions of this
Lease, the latter shall control.

1.

Tenant shall not alter any lock or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord's prior
written consent.  Tenant shall bear the cost of any lock changes or repairs
required by Tenant.  Two keys will be furnished by Landlord for the Premises,
and any additional keys required by Tenant must be obtained from Landlord at a
reasonable cost to be established by Landlord.  Upon the termination of this
Lease, Tenant shall restore to Landlord all keys of stores, offices, and toilet
rooms, either furnished to, or otherwise procured by, Tenant and in the event of
the loss of keys so furnished, Tenant shall pay to Landlord the cost of
replacing same or of changing the lock or locks opened by such lost key if
Landlord shall deem it necessary to make such changes.

2.

All doors opening to public corridors shall be kept closed at all times except
for normal ingress and egress to the Premises.

3.

Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during such hours as are customary for comparable buildings in
the San Diego, California area.  Tenant, its employees and agents must be sure
that the doors to the Building are securely closed and locked when leaving the
Premises if it is after the normal hours of business for the Building.  Any
tenant, its employees, agents or any other persons entering or leaving the
Building at any time when it is so locked, or any time when it is considered to
be after normal business hours for the Building, may be required to sign the
Building register.  Access to the Building may be refused unless the person
seeking access has proper identification or has a previously arranged pass for
access to the Building.  Landlord will furnish passes to persons for whom Tenant
requests same in writing.  Tenant shall be responsible for all persons for whom
Tenant requests passes and shall be liable to Landlord for all acts of such
persons.  The Landlord and his agents shall in no case be liable for damages for
any error with regard to the admission to or exclusion from the Building of any
person.  In case of invasion, mob, riot, public excitement, or other commotion,
Landlord reserves the right to prevent access to the Building or the Project
during the continuance thereof by any means it deems appropriate for the safety
and protection of life and property.

4.

No furniture, freight or equipment of any kind shall be brought into the
Building without prior notice to Landlord.  All moving activity into or out of
the Building shall be scheduled with Landlord and done only at such time and in
such manner as Landlord designates.  Landlord shall have the right to prescribe
the weight, size and position of all safes and other heavy property brought into
the Building and also the times and manner of moving the same in and out of the
Building.  Safes and other heavy objects shall, if considered necessary by
Landlord, stand on supports of such thickness as is necessary to properly
distribute the weight.  Landlord will not be responsible for loss of or damage
to any such safe or property in any case.  Any damage to any part of the
Building, its contents, occupants or visitors by moving or maintaining any such
safe or other property shall be the sole responsibility and expense of Tenant.

5.

No furniture, packages, supplies, equipment or merchandise will be received in
the Building or carried up or down in the elevators, except between such hours,
in such specific elevator and by such personnel as shall be designated by
Landlord.

6.

The requirements of Tenant will be attended to only upon application at the
management office for the Project or at such office location designated by
Landlord.  Employees of Landlord shall not perform any work or do anything
outside their regular duties unless under special instructions from Landlord.

 



-1-

 



 

--------------------------------------------------------------------------------

 

7.

No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on any part of the Premises or the Building without
the prior written consent of the Landlord.  Tenant shall not disturb, solicit,
peddle, or canvass any occupant of the Project and shall cooperate with Landlord
and its agents of Landlord to prevent same.

8.

The toilet rooms, urinals, wash bowls and other apparatus shall not be used for
any purpose other than that for which they were constructed, and no foreign
substance of any kind whatsoever shall be thrown therein.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose servants, employees, agents, visitors or
licensees shall have caused same.

9.

Tenant shall not overload the floor of the Premises, nor mark, drive nails or
screws, or drill into the partitions, woodwork or drywall or in any way deface
the Premises or any part thereof without Landlord's prior written
consent.  Tenant shall not purchase spring water, ice, towel, linen, maintenance
or other like services from any person or persons not approved by Landlord.

10.

Except for vending machines intended for the sole use of Tenant's employees and
invitees, no vending machine or machines other than fractional horsepower office
machines shall be installed, maintained or operated upon the Premises without
the written consent of Landlord.

11.

Tenant shall not use or keep in or on the Premises, the Building, or the Project
any kerosene, gasoline, explosive material, corrosive material, material capable
of emitting toxic fumes, or other inflammable or combustible fluid chemical,
substitute or material.  Tenant shall provide material safety data sheets for
any hazardous material or substance used or kept on the Premises.

12.

Tenant shall not without the prior written consent of Landlord use any method of
heating or air conditioning other than that supplied by Landlord.

13.

Tenant shall not use, keep or permit to be used or kept, any foul or noxious gas
or substance in or on the Premises, or permit or allow the Premises to be
occupied or used in a manner offensive or objectionable to Landlord or other
occupants of the Project by reason of noise, odors, or vibrations, or interfere
with other tenants or those having business therein, whether by the use of any
musical instrument, radio, phonograph, or in any other way.  Tenant shall not
throw anything out of doors, windows or skylights or down passageways.

14.

Tenant shall not bring into or keep within the Project, the Building or the
Premises any firearms, animals, birds, aquariums, or, except in areas designated
by Landlord, bicycles or other vehicles.

15.

No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for the storage of merchandise, for lodging or for any improper,
objectionable or immoral purposes.  Notwithstanding the foregoing, Underwriters'
laboratory-approved equipment and microwave ovens may be used in the Premises
for heating food and brewing coffee, tea, hot chocolate and similar beverages
for employees and visitors, provided that such use is in accordance with all
applicable federal, state, county and city laws, codes, ordinances, rules and
regulations.

16.

The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the use of the Premises
provided for in the Summary.  Tenant shall not occupy or permit any portion of
the Premises to be occupied as an office for a messenger-type operation or
dispatch office, public stenographer or typist, or for the manufacture or sale
of liquor, narcotics, or tobacco in any form, or as a medical office, or as a
barber or manicure shop, or as an employment bureau without the express prior
written consent of Landlord.  Tenant shall not engage or pay any employees on
the Premises except those actually working for such tenant on the Premises nor
advertise for laborers giving an address at the Premises.

17.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or who shall in any manner do any act in violation of any of these Rules
and Regulations.

18.

Tenant, its employees and agents shall not loiter in or on the entrances,
corridors, sidewalks, lobbies, courts, halls, stairways, elevators, vestibules
or any Common Areas for the

 



--

 



 

--------------------------------------------------------------------------------

 

purpose of smoking tobacco products or for any other purpose, nor in any way
obstruct such areas, and shall use them only as a means of ingress and egress
for the Premises.  

19.

Tenant shall not waste electricity, water or air conditioning and agrees to
cooperate fully with Landlord to ensure the most effective operation of the
Building's heating and air conditioning system, and shall refrain from
attempting to adjust any controls.  Tenant shall participate in recycling
programs undertaken by Landlord.

20.

Tenant shall store all its trash and garbage within the interior of the
Premises.  No material shall be placed in the trash boxes or receptacles if such
material is of such nature that it may not be disposed of in the ordinary and
customary manner of removing and disposing of trash and garbage in San Diego,
California without violation of any law or ordinance governing such
disposal.  All trash, garbage and refuse disposal shall be made only through
entry-ways and elevators provided for such purposes at such times as Landlord
shall designate.  If the Premises is or becomes infested with vermin as a result
of the use or any misuse or neglect of the Premises by Tenant, its agents,
servants, employees, contractors, visitors or licensees, Tenant shall forthwith,
at Tenant's expense, cause the Premises to be exterminated from time to time to
the satisfaction of Landlord and shall employ such licensed exterminators as
shall be approved in writing in advance by Landlord.

21.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

22.

Any persons employed by Tenant to do janitorial work shall be subject to the
prior written approval of Landlord, and while in the Building and outside of the
Premises, shall be subject to and under the control and direction of the
Building manager (but not as an agent or servant of such manager or of
Landlord), and Tenant shall be responsible for all acts of such persons.

23.

No awnings or other projection shall be attached to the outside walls of the
Building without the prior written consent of Landlord, and no curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises other than Landlord standard drapes.  All
electrical ceiling fixtures hung in the Premises or spaces along the perimeter
of the Building must be fluorescent and/or of a quality, type, design and a warm
white bulb color approved in advance in writing by Landlord.  Neither the
interior nor exterior of any windows shall be coated or otherwise sunscreened
without the prior written consent of Landlord.  Tenant shall be responsible for
any damage to the window film on the exterior windows of the Premises and shall
promptly repair any such damage at Tenant's sole cost and expense.  Tenant shall
keep its window coverings closed during any period of the day when the sun is
shining directly on the windows of the Premises.  Prior to leaving the Premises
for the day, Tenant shall draw or lower window coverings and extinguish all
lights.  Tenant shall abide by Landlord's regulations concerning the opening and
closing of window coverings which are attached to the windows in the Premises,
if any, which have a view of any interior portion of the Building or Building
Common Areas.

24.

The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into the halls, passageways or other public places in the Building
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the windowsills.

25.

Tenant must comply with requests by the Landlord concerning the informing of
their employees of items of importance to the Landlord.

26.

Tenant must comply with applicable "NO-SMOKING" ordinances and all related,
similar or successor ordinances, rules, regulations or codes.  If Tenant is
required under the ordinance to adopt a written smoking policy, a copy of said
policy shall be on file in the office of the Building.  In addition, no smoking
of any substance shall be permitted within the Project except in specifically
designated outdoor areas.  Within such designated outdoor areas, all remnants of
consumed cigarettes and related paraphernalia shall be deposited in ash trays
and/or waste receptacles.  No cigarettes shall be extinguished and/or left on
the ground or any other surface of the Project.  Cigarettes shall be
extinguished only in ashtrays.  Furthermore, in no event shall Tenant, its
employees or agents smoke tobacco products or other substances (x) within any
interior areas of the Project, or (y) within two hundred feet (200') of the main
entrance of the Building or

 



--

 



 

--------------------------------------------------------------------------------

 

the main entrance of any of the adjacent buildings, or (z) within seventy-five
feet (75') of any other entryways into the Building.

27.

Tenant hereby acknowledges that Landlord shall have no obligation to provide
guard service or other security measures for the benefit of the Premises, the
Building or the Project.  Tenant hereby assumes all responsibility for the
protection of Tenant and its agents, employees, contractors, invitees and
guests, and the property thereof, from acts of third parties, including keeping
doors locked and other means of entry to the Premises closed, whether or not
Landlord, at its option, elects to provide security protection for the Project
or any portion thereof.  Tenant further assumes the risk that any safety and
security devices, services and programs which Landlord elects, in its sole
discretion, to provide may not be effective, or may malfunction or be
circumvented by an unauthorized third party, and Tenant shall, in addition to
its other insurance obligations under this Lease, obtain its own insurance
coverage to the extent Tenant desires protection against losses related to such
occurrences.  Tenant shall cooperate in any reasonable safety or security
program developed by Landlord or required by law.

28.

All office equipment of any electrical or mechanical nature shall be placed by
Tenant in the Premises in settings approved by Landlord, to absorb or prevent
any vibration, noise and annoyance.

29.

Tenant shall not use in any space or in the public halls of the Building, any
hand trucks except those equipped with rubber tires and rubber side guards.

30.

No auction, liquidation, fire sale, going-out-of-business or bankruptcy sale
shall be conducted in the Premises without the prior written consent of
Landlord.

31.

No tenant shall use or permit the use of any portion of the Premises for living
quarters, sleeping apartments or lodging rooms.

32.

Tenant shall not purchase spring water, towels, janitorial or maintenance or
other similar services from any company or persons not approved by
Landlord.  Landlord shall approve a sufficient number of sources of such
services to provide Tenant with a reasonable selection, but only in such
instances and to such extent as Landlord in its judgment shall consider
consistent with the security and proper operation of the Building.

33.

Tenant shall install and maintain, at Tenant's sole cost and expense, an
adequate, visibly marked and properly operational fire extinguisher next to any
duplicating or photocopying machines or similar heat producing equipment, which
may or may not contain combustible material, in the Premises.

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Premises, Building, the
Common Areas and the Project, and for the preservation of good order therein, as
well as for the convenience of other occupants and tenants therein.  Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenants, but no such waiver by Landlord shall be construed as a
waiver of such Rules and Regulations in favor of any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules or Regulations against any or
all tenants of the Project.  Tenant shall be deemed to have read these Rules and
Regulations and to have agreed to abide by them as a condition of its occupancy
of the Premises.

 

 



--

 



 

--------------------------------------------------------------------------------

 

EXHIBIT E

DEL MAR CORPORATE CENTRE II

FORM OF TENANT'S ESTOPPEL CERTIFICATE

The undersigned as Tenant under that certain Office Lease (the "Lease") made and
entered into as of ___________, 20 by and between _______________ as Landlord,
and the undersigned as Tenant, for Premises on the ______________ floor(s) of
the office building located at ______________, _______________, California
____________, certifies as follows:

1.

Attached hereto as Exhibit A is a true and correct copy of the Lease and all
amendments and modifications thereto.  The documents contained in Exhibit A
represent the entire agreement between the parties as to the Premises.

2.

The undersigned currently occupies the Premises described in the Lease, the
Lease Term commenced on __________, and the Lease Term expires on ___________,
and the undersigned has no option to terminate or cancel the Lease or to
purchase all or any part of the Premises, the Building and/or the Project.

3.

Base Rent became payable on ____________.

4.

The Lease is in full force and effect and has not been modified, supplemented or
amended in any way except as provided in Exhibit A.

5.

Tenant has not transferred, assigned, or sublet any portion of the Premises nor
entered into any license or concession agreements with respect thereto except as
follows:

 

 

 

6.

Tenant shall not modify the documents contained in Exhibit A without the prior
written consent of Landlord's mortgagee.

7.

All monthly installments of Base Rent, all Additional Rent and all monthly
installments of estimated Additional Rent have been paid when due through
___________.  The current monthly installment of Base Rent is
$_____________________.

8.

All conditions of the Lease to be performed by Landlord necessary to the
enforceability of the Lease have been satisfied and Landlord is not in default
thereunder.  In addition, the undersigned has not delivered any notice to
Landlord regarding a default by Landlord thereunder.

9.

No rental has been paid more than thirty (30) days in advance and no security
has been deposited with Landlord except as provided in the Lease.

10.

As of the date hereof, there are no existing defenses or offsets, or, to the
undersigned's knowledge, claims or any basis for a claim, that the undersigned
has against Landlord.

11.

If Tenant is a corporation or partnership, each individual executing this
Estoppel Certificate on behalf of Tenant hereby represents and warrants that
Tenant is a duly formed and existing entity qualified to do business in
California and that Tenant has full right and authority to execute and deliver
this Estoppel Certificate and that each person signing on behalf of Tenant is
authorized to do so.

12.

There are no actions pending against the undersigned under the bankruptcy or
similar laws of the United States or any state.

13.

Other than in compliance with all applicable laws and incidental to the ordinary
course of the use of the Premises, the undersigned has not used or stored any
hazardous materials or substances in the Premises.

 



-1-

 



 

--------------------------------------------------------------------------------

 

14.

To the undersigned's knowledge, all improvement work to be performed by Landlord
under the Lease has been completed in accordance with the Lease and has been
accepted by the undersigned and all reimbursements and allowances due to the
undersigned under the Lease in connection with any improvement work have been
paid in full.

The undersigned acknowledges that this Estoppel Certificate may be delivered to
Landlord or to a prospective mortgagee or prospective purchaser, and
acknowledges that said prospective mortgagee or prospective purchaser will be
relying upon the statements contained herein in making the loan or acquiring the
property of which the Premises is a part and that receipt by it of this
certificate is a condition of making such loan or acquiring such property.

Executed at ______________ on the ____ day of ___________, 20_ .

 

"Tenant":

,

a

By:

Name:

Its:

By:

Name:

Its:

 

 

 



--

 



 

--------------------------------------------------------------------------------

 

EXHIBIT F

DEL MAR CORPORATE CENTRE II

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN TO:

ALLEN MATKINS LECK GAMBLE

MALLORY & NATSIS LLP

1901 Avenue of the Stars, 18th Floor

Los Angeles, California 90067

Attention: Anton N.  Natsis, Esq.

 

RECOGNITION OF COVENANTS,

CONDITIONS, AND RESTRICTIONS

This Recognition of Covenants, Conditions, and Restrictions (this "Agreement")
is entered into as of the __ day of ________, 20___, by and between
__________________ ("Landlord"), and ________________ ("Tenant"), with reference
to the following facts:

A.

Landlord and Tenant entered into that certain Office Lease dated _____, 20__
(the "Lease").  Pursuant to the Lease, Landlord leased to Tenant and Tenant
leased from Landlord space (the "Premises") located in an office building on
certain real property described in Exhibit A attached hereto and incorporated
herein by this reference (the "Property").

B.

The Premises is located in an office building located on real property which is
part of an area owned by Landlord containing approximately ___ (__) acres of
real property located in the City of ____________, California (the "Project"),
as more particularly described in Exhibit B attached hereto and incorporated
herein by this reference.

C.

Landlord, as declarant, has previously recorded, or proposes to record
concurrently with the recordation of this Agreement, a Declaration of Covenants,
Conditions, and Restrictions (the "Declaration"), dated ________________, 20___,
in connection with the Project.

D.

Tenant is agreeing to recognize and be bound by the terms of the Declaration,
and the parties hereto desire to set forth their agreements concerning the same.

NOW, THEREFORE, in consideration of (a) the foregoing recitals and the mutual
agreements hereinafter set forth, and (b) for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows,

1.Tenant's Recognition of Declaration.  Notwithstanding that the Lease has been
executed prior to the recordation of the Declaration, Tenant agrees to recognize
and by bound by all of the terms and conditions of the Declaration.

2.Miscellaneous.

2.1This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, estates, personal representatives,
successors, and assigns.

2.2This Agreement is made in, and shall be governed, enforced and construed
under the laws of, the State of California.

2.3This Agreement constitutes the entire understanding and agreements of the
parties with respect to the subject matter hereof, and shall supersede and
replace all prior understandings and agreements, whether verbal or in
writing.  The parties confirm and acknowledge that there are no other promises,
covenants, understandings, agreements, representations, or warranties with
respect to the subject matter of this Agreement except as expressly set forth
herein.

2.4This Agreement is not to be modified, terminated, or amended in any respect,
except pursuant to any instrument in writing duly executed by both of the
parties hereto.

 



-1-

 



 

--------------------------------------------------------------------------------

 

2.5In the event that either party hereto shall bring any legal action or other
proceeding with respect to the breach, interpretation, or enforcement of this
Agreement, or with respect to any dispute relating to any transaction covered by
this Agreement, the losing party in such action or proceeding shall reimburse
the prevailing party therein for all reasonable costs of litigation, including
reasonable attorneys' fees, in such amount as may be determined by the court or
other tribunal having jurisdiction, including matters on appeal.

2.6All captions and heading herein are for convenience and ease of reference
only, and shall not be used or referred to in any way in connection with the
interpretation or enforcement of this Agreement.

2.7If any provision of this Agreement, as applied to any party or to any
circumstance, shall be adjudged by a court of competent jurisdictions to be void
or unenforceable for any reason, the same shall not affect any other provision
of this Agreement, the application of such provision under circumstances
different from those adjudged by the court, or the validity or enforceability of
this Agreement as a whole.

2.8Time is of the essence of this Agreement.

2.9The Parties agree to execute any further documents, and take any further
actions, as may be reasonable and appropriate in order to carry out the purpose
and intent of this Agreement.

2.10As used herein, the masculine, feminine or neuter gender, and the singular
and plural numbers, shall each be deemed to include the others whenever and
whatever the context so indicates.




 



--

 



 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE OF RECOGNITION OF

COVENANTS, CONDITIONS AND RESTRICTIONS

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

"Landlord":

_________________________,

a ________________________

 

By:



 

Its:



 

"Tenant":

 



,

 

a



 

By:



 

Its:



 

By:



 

  

Its:

 

 



--

 



 

--------------------------------------------------------------------------------

 

OFFICE LEASE

KILROY REALTY

DEL MAR CORPORATE CENTRE II

 

 

 

 

KILROY REALTY, L.P.,

a Delaware limited partnership,

as Landlord,

and

VIKING THERAPEUTICS, INC.,

a Delaware corporation,

as Tenant.

 

 

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

ARTICLE 1

PREMISES, BUILDING, PROJECT, AND COMMON AREAS4

 

ARTICLE 2

LEASE TERM; OPTION TERM5

 

ARTICLE 3

BASE RENT8

 

ARTICLE 4

ADDITIONAL RENT8

 

ARTICLE 5

USE OF PREMISES16

 

ARTICLE 6

SERVICES AND UTILITIES16

 

ARTICLE 7

REPAIRS18

 

ARTICLE 8

ADDITIONS AND ALTERATIONS18

 

ARTICLE 9

COVENANT AGAINST LIENS20

 

ARTICLE 10

INDEMNIFICATION AND INSURANCE21

 

ARTICLE 11

DAMAGE AND DESTRUCTION23

 

ARTICLE 12

NONWAIVER25

 

ARTICLE 13

CONDEMNATION25

 

ARTICLE 14

ASSIGNMENT AND SUBLETTING26

 

ARTICLE 15

SURRENDER OF PREMISES; OWNERSHIP AND  REMOVAL OF TRADE FIXTURES29

 

ARTICLE 16

HOLDING OVER29

 

ARTICLE 17

ESTOPPEL CERTIFICATES30

 

ARTICLE 18

SUBORDINATION30

 

ARTICLE 19

DEFAULTS; REMEDIES31

 

ARTICLE 20

COVENANT OF QUIET ENJOYMENT33

 

ARTICLE 21

SECURITY DEPOSIT33

 

ARTICLE 22

SUBSTITUTION OF OTHER PREMISES34

 

ARTICLE 23

SIGNS34

 

ARTICLE 24

COMPLIANCE WITH LAW35

 

ARTICLE 25

LATE CHARGES35

 

ARTICLE 26

LANDLORD'S RIGHT TO CURE DEFAULT; PAYMENTS BY TENANT36

 

ARTICLE 27

ENTRY BY LANDLORD36

 

ARTICLE 28

TENANT PARKING37

 

ARTICLE 29

MISCELLANEOUS PROVISIONS37

 

 

 

(i)

 



 

--------------------------------------------------------------------------------

INDEX

Page(s)

Accountant15

Additional Rent8

Alterations18

Applicable Laws35

Audit Period15

Award7

Bank Prime Loan36

Base Building19

Base Rent8

Base Rent Abatement8

Base Rent Abatement Period8

Base Year9

Brokers40

Building4

Building Common Areas,4

Building Hours16

Casualty23

CC&Rs16

Common Areas4

Comparable Area6

Comparable Buildings6

Comparable Deals6

Comparable Term6

Control,29

Cosmetic Alterations19

Direct Expenses9

Environmental Laws42

Environmental Permits43

Estimate14

Estimate Statement14

Estimated Excess14

Excess13

Exercise Notice6

Expense Year9

Force Majeure39

Hazardous Material(s)42

Holidays16

HVAC16

Identification Requirements42

Interest Rate36

Landlord1

Landlord Parties21

Landlord Repair Notice24

Landlord Response Date6

Landlord Response Notice6

Landlord's Option Rent Calculation6

Landlord's Repair Estimate Notice24

Lease1

Lease Commencement Date5

Lease Expiration Date5

Lease Month5

Lease Term5

Lease Year5

LEED10

Lines41

Market Rent5

Net Worth29

Neutral Arbitrator7

 

(ii)

 



 

--------------------------------------------------------------------------------

Page(s)

Notices39

OFAC45

Operating Expenses9

Option Rent5

Option Term5

Option Term Improvement Allowance6

Original Improvements22

Original Tenant5

Other Improvements43

Outside Agreement Date7

Patriot Act45

Penetrating Work45

Permitted Chemicals42

Permitted Transferee29

Permitted Transferee Assignee.29

Permitted Use2

Premises4

Prohibited Persons45

Project4

Project Common Areas,4

Proposition 1312

Renovations41

Rent.8

Rules and Regulations16

Security Deposit33

Sensor Areas44

Statement14

Subject Space26

Summary1

Tax Expenses12

TCCs4

Tenant1

Tenant Parties21

Tenant's Option Rent Calculation6

Tenant's Share13

Third Party Contractor23

Transfer28

Transfer Notice26

Transfer Premium27

Transferee26

Transfers26

Water Sensors44

 

 

(iii)

 



 